Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 1 of 100 PageID# 795




         expectation, due to the nature of past dealings and developing a livelihood from stealing
         people's property, that Respondent will fail *'to meet with Plaintiffs or an authorized
         consumer credit counseling agency or[will]den[y]assistance by the Pennsylvania Housing
         Finance Agency". Again, Respondent(s) reserves ALL RIGHTS and WAIVES NONE at
         no time EVER in this matter and continues to assert in TRUTH that Plaintiffs lack standing
         as well as any valid and lawful claim(s) against Respondent(s) because a valid mortgage
         contract does not exist in law, in fact or in truth and FlaintifTs Complaint fails for this
         very reason. But for the existence of such a valid Agreement, Respondent(s) is not
         lawfully required by any law to meet with person(s) (alive or dead), merely because
         Plaintiff dictates Respondent comply, when Respondent(s) has not contracted, owes no
         legal duty or legal obligation or moral or ethical responsibility. To the extent this pleading
         isfactual and truthful,strictproofis demanded. Respondents Reserve All Rights and Waive
         None.

  WHEREFORE, Respondents having ANSWERED Plaintiffs assertions. Respondent NOW
  COMES and RAISES AFFIRMATIVE DEFENSES AND NEW MATTER in the nature of

  DEMURRERS or other appropriate RESPONSES to Plaintiffs Fraudulent and unlawful
  Foreclosure suit.


                                  NEW MATTER & DEMURRER


     9. Plaintiff(s) lack standing to assert a valid claim against Respondent(s). There is no valid
         lawful contract and therefore no relationship that exists between Plaintiffs and
         Respondent(s).
             a. Plaintiffs never presented owner's in fee with an opportunity to enter into a valid
                 mortgage agreement;Owners in Fee never presented Plaintiffs with an offer to enter
                 into a valid mortgage agreement.
             b. Respondent never entered into a mutually agreed upon contractual relationship
                 with Plaintiffs to borrow funds of any kind and in return for such hmds to then
                 repay a specific amount. There was no bargain for exchange/consideration.
             c. At no time did Respondent ever execute any documents knowingly, willingly or
                 intentionally so as to create any duty or obligation upon Respondent to Plaintiff.
     10. Plaintif!(s) fail to state a cause of action for which reliefcan be granted.
     11. Plaintif!(s) failed to join all necessary parties.
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 2 of 100 PageID# 796




      12. Plamtif!(s) failed to attach all written contracts, which they assert the basis of the claim
         rest upon, and for which the Pa.R.C.P unequivocally require that such attachments "'shair
         be included, despite Plaintiffs false assertions of material fact(s) that **there is no such
         requirement".
      13. Plaintif!(s) failed to produce evidence of valid consideratioii for the alleged mortgage
         agreement they claim the herein action is based. Sham consideration is no consideration.
      14. Plaintiff(s) have failed to produce factual evidence that supports their false assertions that
         Respondents in Fee knowingly, intentionally and willingly executed the alleged mortgage
         contracts asserted. On numerous occasions, Respondent(s)requested copies of:
             a. Documents evidencing the loan transaction;
             b. A copy ofthe cancelled check and/or the wire transfer,
             c. A valid mortgage agreement with the signature ofboth owner in fees;
             d. A valid mortgage note with the signature ofboth owner in fees;
             e. Any documents other than documents that could be falsely contrived to advance a
                 Scam and Fraud.


  At all times, Plaintiffs have failed to produce said:

         a) Valid executed agreements;
         b) Valid documents supporting the transaction/transfer offunds; and
         c) Valid allonge.


  Failure to ignore Respondents' request and failure to produce the requested documents is a direct
  violation of RESPA. This is Fact and this is Law.


      15. Respondent(s) aver that the mortgage contract is invalid and void ab initio for lack of a
         valid signature by Respondent and therefore is a violation ofcommon law contract law and
         statutory contract law as well as a violation of the Statute of Frauds, which requires for
         contracts concerning real property to be in writing and executed by the parties to be charged
         at the time ofthe agreement.
     16. As per educated deducements of the attached dociunents enclosed with Plaintiffs' filed
         Complaint, several alleged foreclosure assistant agencies were contacted:
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 3 of 100 PageID# 797




           a. On February 22, 2018, NACA was contacted: Respondent informed them of the
               situation and the false signature and was advised to merely file a loan modification
               or file for Chapter 7 or Chapter 13 bankruptcy and that Respondent(s)just have to
               pay. The specific assistance was "make two payments then figure out what you
               want to do with your home;"most people just move out".
           b. On February 22, 2018 HUD was contacted and Respondent was provided with a
               number to call. Respondent contacted the Dickenson House and scheduled an
               appointment. Respondent has been working with the Dickenson House. On
               Monday April 10,2018 Respondent had an appointment and learned that her case
               worker was no longer employed with the Agency. In fact, everyone with whom
               Respondent had dealt had been replaced.
           c. On April 5,2018, Respondent followed up with Legal Aide as per advisement by
               the case woiicer at Dickenson House. At the appointment. Respondent was
               informed Legal Aide could not assist her and that cases of her nature were not the
               type ofcased they addressed. Respondent was provided with information regarding
               recent filings and orders fiom the docket and informed that a Response was due
               April 11, 2018. Additionally, Respondent was asked "why don't you just hire a
               lawyer" to which Respondent replied:"I cannot afford one;that is why 1 am here".

        Respondent avers that the attached documents with lists of alleged agencies to assist are
        merely Racket agencies and providing such documents is a mere unlawful formality scam
       to entrap and cause undue stress and emotional distress under the already traumatic
       circumstances, which is intentionally and deliberately directly being caused by Plaintiff
       and PlaintifTs lawyers. Such injurious and nefarious tactics are a violation of a duty of
       good faith and fair dealing, whether a valid contract exists or not. Further, Respondent(s)
       contends that such actions committed against both she and her mother :May-E. McCloud:
       are nefariously intentional and that due to their indigenous status they are the targets ofthe
       housing Fraud prevalently occurring in the City of Philadelphia and displacing thousands
       ofindigenous people,just as the Homestead Acts and other united states policies and laws
       have in the past.
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 4 of 100 PageID# 798




     17. Respondents have been unlawfully discriminately targeted in a city that is determined to
        push out the indigenous population. Respondents raised several issues in Preliminary
        Objections that were constantly viewed by Plaintiff as being attempts to waste the courts
        time and cause unnecessary delay. On numerous occasions in this herein matter,
        Respondents have faced discrimination in filing their documents, denied access to
        electronically file documents and then seek nondiscriminatoiy relief concerning these
        matters. The series offactual truthful acts committed by Plaintiffs, PlaintifTs lawyer(s)and
        thejudicial system gives factual baseful grounds for unclean hands and violations ofa duty
        that is owed by all court officers, clerks and lawyers to the public regardless ofrace,status
        and nationality. Discriminately targeting and creating through acts, directly or indirectly,
        constituting threat, duress and coercion that may dissuade one (Respondent(s)) from
        pursuing a lawful right is a direct violation ofthe United States Constitution,Pennsylvania
        Constitution and the United Nations Rights of Indigenous Peoples and American
        Declaration ofthe Rights of Indigenous Peoples, which have been adopted by the United
        Nations Treaty on Human Rights, which the United States is a signatory. When the clerks
        office denied all documents attempted to be filed on line, access to the courts were denied.
        When Plaintiff dissembled about serving Respondents and then made reference to
        documents not attached as exhibits, further acts of intentional dissembling and
        misrepresentations were committed; when Respondent(s) request for documents
        evidencing a valid contract and payment ofconsideration for an alleged mortgage contract
        Respondent did not execute are denied yet clearly required by the Court's rules. Fraud and
        illegality is not only being committed but is ongoing and continuing until remedy is
        received. Plaintiffs continued avoidance to provide requested documents to support
         Plaintiffs position and allegations and claims against Respondent remain.
     18. Respondent(s)further asserts that Plaintiffs contention and assertion ofcontinued payment
         owed without Plaintiffin good faith producing required documents not only required for a
        well pled complaint, but also evidencing a valid and lawful contract, is Fraud and
        Misrepresentation, and illegality that is continuing and ongoing, and does not in law
        provide lawful grounds for Plaintiff to file a foreclosure action. Therefore, Plaintiffs' suit
        is not only Frivolous but also an intentional wrongful use ofcivil proceedings.
     19. Respondent(s) further asserts, that in the event Plaintiffs Complaint is not dismissed.
         Plaintiffis not the genuine party ofinterest in the matter and therefore barred from making
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 5 of 100 PageID# 799




       any claims against Respondents or the Foreign Trust that holds the real property in trust as
       an asset.

    20. Respondent(s)further assert the defense of**unclean hands".
    21. Respondent(s) reserves all rights and waives none regardless of any decisions that have
       made and regardless of any objections that have been overruled. All objections herein in
       this Answer, New Matter and Counterclaim and raised in any previously responded
       documents are preserved. Additionally, Respondent reserves the right to raise any
       additional defenses including affirmative defenses as discovery progresses. Again,
       Respondent(s) as a non-willing or voluntary or intentional signatory to the alleged
       mortgage contract asserted and presented by Plaintiffs reserves ALL RIGHTS.
    22. Respondent, further demands that in the event this matter moves forward, that the matter
       receives a trial byjury.
    23. Respondent(s), NOW having raised NEW MATTER and DEMURRER respectfully
       demand:

       1. Plaintiffs Complaint be DISMISSED with Prejudice; and
       2. Respondents be compensated compensatorily and punitively to the fullest extent ofthe
           law.
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 6 of 100 PageID# 800




                                      COUNTER-CLAIM

                                    UNJUST ENRICHMENT


     1. Respondent(s) never entered into a valid mortgage contract with Plaintiffs. Plaintiffs have
        provided and admit evidence of payments made by Respondent :May-E. McCloud: who
        has chronic progressive Dementia.
     2. Plaintiff received payment in return for not providing a loan to Respondent under
        fraudulently contrived mortgage agreement documents. Therefore, Plaintiffs are thieves
        and pirates hiding behind a shielded corporation.
     3. When Respondent(s):Vera-L. Jones: became the legal guardian of:May E. McCloud: an
        inventory of the Estate was conducted and the fraudulent mortgage agreement was
        discovered.

     4. Respondent(s) contacted Plaintiffs, whose contact and good faith inquiry and request for
        more information was ignored.
     5. Respondent(s) ceased automatic withdrawal payments. Shortly thereafter. Plaintiffs
        assigned the mortgage to Matrix Financial Services Corporation.
     6. Respondent(s)aver that Plaintiffs and/or FlagStar were unjustly enriched at Respondent(s)
        expense because a valid mortgage contract did not/does not exist and never existed.
     7. Respondent(s) contend that all times Plaintiffs were fully aware of the mental state
        of:May-E. McCloud: and fully aware that :Vera-L. Jones: had not in fact or truth executed
        any mortgage contract documents.

                                 LACK OF CONSIDERATION


     8. Plaintiff failed to provide Respondent on numerous occasions with evidence of the valid
        mortgage contract and transaction or transfer of any funds to Respondent :May-E.
         McCloud:

     9. Respondent,:Vera-L. Jones: at all times was unaware that a mortgage existed on premises
         1361 S. 46''' Street until she became the legal guardian of the Estate and was required to
         perform an inventory ofthe Estate to be filed in Orphans' Court.
     10. Respondent,:May-E. McCloud: suffers from chronic progressive Dementia and suffered
         from Dementia at the alleged time Plaintiffs assert a mortgage was entered by
         Respondent(s).
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 7 of 100 PageID# 801




     11. Plaintiff has not provided any evidence that consideration (the alleged loan) was ever
        provided to effectuate the final element of a valid and bilateral mortgage contract,

                                              FRAUD


     12. Plaintiffs presented Respondent(s) with a mortgage contract with a forged or copied and
        pasted signature on the document.
     13. Plaintiffs presented Respondent with a copy ofthe note that lacked Respondent,:Vera -L.
        Jones: signature, with Plaintiff reasoning and stating to the housing counselor 'the note
        does not require her signature because she was not the one making the payments'\
     14. The note and mortgage lawfully must remain together. The note follows the mortgage
        agreement and under contract law all agreements that are to be charged against the party
        must be executed by the party.
     15. Plaintiffs rehised to provide Respondent with an original copy ofthe mortgage contract.
     16. Plaintiffs refused to provide Respondent with a copy of cancelled check, wire transfer of
        funds or any documents evidencing the validity ofan existing valid mortgage contract.
     17. Respondent on numerous occasions,in writing and over the phone informed Plaintiffs that
        she had never executed any mortgage agreements with Plaintiffs.
     18. Plaintiffdismissed Respondents request and continued to pursue and move forward,in bad
         faith, to foreclose on the property without providing evidence of the existence of a valid
        mortgage contract.
     19. Plaintiff intentionally ignored a material fact and instead of addressing the issue that
         documents could have been forged and falsified,Plaintiffs chose to intentionally ignore the
        probative information as iftheir sole intention was to foreclose and dispossess Respondents
        oftheir Family Tribal Estate, whether a valid mortgage existed or not.
     20. Respondent upon learning ofthe truth ofthe fraudulent mortgage on her property blocked
        access to the automatically withdrawn payments.
     21. At no time were Plaintiffs concerned about whether the mortgage was fraudulent; Plaintiffs
        solely were concerned about receiving payment and who paid and under whatever
        circumstance was not their concern.

     22. Plaintiffs did not address or respond to Respondents inquiries until payments ceased.
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 8 of 100 PageID# 802




     23. Respondents have suffered injury of being defamed, denied access to defend the
        foreclosure lawsuit and dismissed as it they do not matter by Plaintiffs lawyer contending
        that their concerns are fnvolous and attempts used to delay the foreclosure process.
     24. Plaintiffs actions exhibit a clear pattern of violations and detest for those who attempt to
        challenge an otherwise obvious and yet comfortable lifestyle Plaintiffs have managed to
        achieve through committing such unlawful acts.

                       VIOLATION OF FAIR DEBT COLLECTION ACT


     25. Plaintiffe violated various provisions of the FDCPA by using unfair and unconscionable
        means to collect the debt they would not provide evidentiary documents to substantiate
        their claim.

     26. Plaintiffcontacted Respondent:May-E. McCloud: at all times ofthe day and evening. The
        contacts continued incessantly, even after they were contacted and informed by
        correspondence and phone not once, but three (3x*s) that their acts were in violation.
        Plaintiffs ignored all notices and continued calling Respondent :May-E. McCloud:
        threatening to foreclose on the home even though it had/has no right to possession ofthe
         property. The phone calls caused Respondent :May-E. McCloud, a chronic dementia
         patient to become visibly upset and emotionally distressed and confusion.

  WHEREFORE,Respondent DEMANDS compensation in actual damages,including for mental
  anguish; statutory damages and any other compensation the Court deems reasonable and fair.

                                     VIOLATION OF RESPA


     27. Plaintiffs have consistently refused to provide Respondent with documents and information
         requested in their alleged foreclosure action.
     28. Plaintiffs have charged late fees for timely payments that were automatically deducted
         from Respondents' account, although they were not entitled to payment.
     29. Plaintiffs have ignored and refused to cease its harassing collection efforts and foreclosure
         proceedings after receiving numerous consumer reporting warnings and complaints due to
         late phone calls and harassing personal visits to 1361 S.46*^ Street.
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 9 of 100 PageID# 803




     30. PlaintifTs have provided information to consumer reporting agencies regarding overdue
         payments allegedly owed by Respondent(s), which remains a genuine issue of material
         fact.


  WHEREFORE, Respondent(s) request that this Court DISMISS Plaintiffs' Complaint and
  provide equitable,just and compensatory relief to Respondenl(s) as Truth and Justice so require.

                                                             Honorably Submitted,

                                                             'All Rights Reserved'




  Date of Execution: 04.11.2018

                                                              A ut/bg/apif^'1nisteeJor the
                                                              Be              Unified Indigenous
                                                              Foreign Private Family Trust
                                                              On behalfofOMay E. McCloiuf^^
                                                              and O Vera L Jones"^^ and
                                                             the Authorized Living woman and
                                                             Representative:Vera-Lynn: Jones:
                                                             -Al-ways in Propria Persona, Siii-
                                                             Juris-



                                                              A utographj6J]:^^^^^^s:
                                                              The Aumvriz^^'^^^isentative,
                                                             Foreign Indigenous Beneficiary and
                                                             Living Woman as Created by the
                                                             Creator
                                                              -All Rights Reserved-
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 10 of 100 PageID# 804




                                       VERIFICATION



         By my autographed hand cnsi                                           , verify that the
  factual statements herein are true, coirect ai^m^e wrtfTh^or and free of any misleading
  information, lies, deceit or un^ths ao<5Srding to my knowl^dga informat^ and comprehension.
  Respondent-beneficiary                     and                             - of the Be Kind
  and Unified Indigenous Fore^yPrivate Family Trust^vmty that/m^cordance with the laws
  of the Creator, Jus Cogens (International Law), and Customary Laws, that the statements
  presented herein are made with the utmost knowledge and intent to represent TRUTH and that it
  is comprehended that having intentionally being made of the corrupt mind with the intent to
  commit nefarious, deceitful and perjuries and that such actions cause an understanding ol the
  established 18 Pa. C.S. §4904 relating to unsworn falsifications, that have customarily been
  codified as per Jus Cogens.
                                                           Honorably Submitted,
                                                           All Rights Reserved




   Date of Execution: 04.11.2018
                                                          (Atifograplp-ef^vsteefor the
                                                           Be          Unified Indigenous
                                                           Foreign Private Family Trust
                                                           On behalfofOMay E. McCloucP^^
                                                           and © Vera L Jones'^^^ and
                                                            the Authorized Living woman and
                                                           Representative :Vera-Lynn:Jones:
                                                            Al'Ways.'^U\"Pwpria Persona. Sui
                                                           Juris          '• 1

                                                                                 Vera-L.   Jones:,
                                                           Propria Persona, Sui Juris
                                                            The   Authorized      Representative.
                                                           Foreign Indigenous Beneficiary and
                                                           Living Woman as Created by the
                                                           Creator
                                                            -All Rights Resen'ed-
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 11 of 100 PageID# 805




                                CERTIFICATE OF SERVICE



  By my autograph and seal, antHjft'iIo^orm^hce     Uniform Postal Act and laws governed
  by the Uniform Postal                                      , have certified that I have
  caused a true and correct coi^y ot the/^^SPONSE/ANSWER, NEW MATTER AND
  COUNTER-CLAIM in Support thereof to be filed on                 and mailed by the U.S.
  Postal Service (USPS) First Class Mail on:                    to the following persons
  (entity) or living men or women:




                           MICHAEL A.PELLIGRINO> ESQUIRE

                             DBA ATTORNEY FOR PLAINTIFF

                                     PHELAN HALLINAN LLC

                               1617 JOHN F. KENNEDY BLVD

                          SUITE 1400, ONE PENN CENTER PLAZA
                          PHILADELPHIA,PENNSYLVANIA 19103




  Date of Execution:

                                                                ving man or woman.
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 12 of 100 PageID# 806



      ,11 '              ConsuDu HumiJ
      '□ K]»'    -z'y    iVBtrnlnnBwrOT


   PX>.Sta4SO
  lo*M Cty, toao 52214

                                                                                                     March 9, 2017


  Harold Harris
  50 Lovell Rd
  Holden,MA 01520




  Subject: Your submission, number 170216-001427


  Dear Harold Harris:

  We received your submission and will review it as soon as possible to determine if it involves a Federal
 consumer financial law within our authority.

 Depending on what we find, we will either

      •     Send your complaint to the company for a response; or
      •     Send your complaint to the appropriate regulator or help you get in touch with your state and local
            consumer protecdon office if your complaint is not within our authority; or
      •     Let you know if we need more informadon to continue our work.

 While we can't give legal advice or represent individuals in legal matters, if you want more help you can
 contact a private attorney or your local legal aid office for free or low-cost legal resources at www.lsc.gov.

 You can register to track the status of your submission at:
 https://help.consumerfinance.gov/app/account/complaints/lisr.

 New CFPB mortgage rules protect borrowers and make it easier for them to get the help they need.
 Submitting a complaint won't automadcally stop or delay foreclosure, but if you're behind on your mortgage,
 or having a hard time making payments, cadi us at (855) 411-CFPB (2372). We can help you find a housing
 counselor in your area who can develop a plan of acdon for your situation and help you work with your
 mortgage company. Foreclosure prevention help is free and special assistance may be available to military
 members or veterans. You can find more information on mortgages at:
 http://www.consumerfinance.gpv/ mortage/

 Thank you.

 Consumer Financial Protection Bureau
 consumcrfinance.gov
 (855) 411-CFPB (2372)




 ctmaumcHtn <nce.gov
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 13 of 100 PageID# 807



             • -.ja CoacagHtuarid
       Q               RseBedoaBaree


   PJO.Bn4ao
  loM CVk tosQ 52314

                                                                                                 March 9,2017


  Harold Harris
  50 LoveU Rd
  Holden,MA 01520




  Subject Your submission, number 170215-000267


  Dear Harold Harris:


  WeVe sent your complaint to the company for a response.

  We will let you know when the company responds. The response should include the steps they took, or will
  take,in response to your complaint

  You should receive a status update within the next 15 days.

  You can track the status of your complaint at: help.consumerfInance.gov/app/account/complaints/list

  New CFPB mortage rules protect borrowers and make it easier for them to get the help they need.
  Submitting a complaint won't automatically stop or delay foreclosure, but if you're behind on your mortgage,
  or having a hard time making payments,c^ us at(855)411-CFPB (2372). We can help you find a housing
  counselor in your area who can develop a plan of action for your situation and help you work with your
  mortgage company. Foreclosure prevention help is free and special assistance may be available to military
  members or veterans. You can find more information on mortgages at:
  http://www.consumerfinance.gov/mortgage/

  Thank you.

  Consumer Financial Protection Bureau
 consumerfinance.gpv
 (855)411-CFPB (2372)




  cbnaumcrRnanc<x.QOv
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 14 of 100 PageID# 808




    MATRIX FINANCIAL SERVICES . IN THE COURT OF COMMON
                                                 PLEAS OF
    CORPORAnON,                                . PHILADELPHIA COUNTY,
                                Plaintiff,     . PENNSYLVANIA

                     vs.                       . CIVIL TRIAL DIVISION
    MAY-E. MCCLOUD AND VERA-L- MAY TERM,2017
    JONES.
                                Respondents.   . No.03419


                           RESPONDENTS* RESPONSE TO
                      REQUESTS TO PRODUCE DOCUMENTS



   1.    All documents referred to or relied upon in the Answer.
         Response:


         In re^nding to any Answers to Interrogatories Re^ondents* relied upon
         documents produced by Plaintiffe Flagstar and Matrix Financial that were filed
         with the Foreclosure Complaint as well as Complaint to Quiet Title. Documents
         relied upon that were not produced by Plaintrifare attached.
         All Rights Reserved.




   2.    All documents referred to or relied upon in your answers to the accompanying
         Interrogatories Directed to Defendants May-E. McCloud and Vera-L. Jones.
         Response:


         In responding to any Answers to Interrogatories respondents relied upon
         documents produced by Plaintlfls Flagstar and Matrix Financial that ww filed
         with the Foreclosure Complaint as well as filed in the new action to Quiet Title. At
         this time Respondents do not possess additional indqiendent documents that they
         know of.


                                                                                     snsou V. I
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 15 of 100 PageID# 809




         AH Rights Reserved.



    3.   All documents relating to the Loan,the Note,or the Mortgage.

         Rcsponset


         In responding to any Answers to Inteirogatories respondents relied upon documents
         produced by Plaintifis Flagstar and Matrix Financial that were filed with the
         Complaint as weU as filed in the new action to Quiet Title.

         All Rights Reserved.




   4.    All documents relating to any liens against the Property.
         Response:


         At this time,Respondents are without knowledge or information regarding any
         such documents pertaining to any liens.

         All Rights Reserved.




    5.   All documents relating to anyjudgments against you.

                Response:
                Respondents are without knowledge or information regarding anyjudgments
                against them.

                All Rights Reserved.
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 16 of 100 PageID# 810




    6.    All Communications and Documents Relating To mortgage payments forbearance

          payments,trial payments,trial plan payments,trial modification payments,and/or

          modification payments made by you from execution of the Loan Documents to

          the present, including without limitation, cancelled checks(front and back), bank

          statements, and wire confirmations.

          Response:
          Respondent does not possess any such information or documents. Respondent
          Jones has NEVER made any such payments and has never entered into a
          contractual arrangement or agreement with Flagstar Bank or any ofits affiliates or
          Matrix Financial Corporation.

          All Rights Reserved.




     7.   All documents relating to the amount due on the Loan.
          Response:


          Documents in Respondents* possession concerning any amounts due on the alleged
          loan were forwarded and conveyed by PlaintiffMatrix Fmancial Corporation and
          Flagstar Bank as attachments to the Foreclosure Complaint Respondent Jones
          never possessed any indepcndoit documents ofher own.However,upon request
          for documents evidencing a Mortgage with Respondent Jones* signature through
          the assistance ofthe Attorney Generafs Office and the Department ofBanking and
          Securities,Plaintiffs produced by way ofcorrespondence dated February 27,2017
          to the Office ofthe Pennsylvania Attorney General Bureau ofConsumer Protection
          the alleged payment history ofRespondent McCloud.
          Therefore, Plaintiffs are already in possession ofthe documents which they are
           requesting. Respondents are unaware ofany independent documents relating to the
           amount due on the Loan.

           All Rights Reserved.

                                                                                               V. I
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 17 of 100 PageID# 811




    t      All documents relating to receipt ofthe Act6 of 1974 notice and to the

           receipt of the Act 91 of 1983 notice.

           Response. In responding to any Answers to Interrogatories respondents relied upon
           documents produced by Plaintiffs Flagstar and Matrix Financial Corporation that
           were filed with the Complaint as well as filed in the new action to Quiet Title. The
           Act 6 Act of 1974 and the Act 91 of 1983 were included with the Foreclosure
           Complaint packet that was filed with the court. Plaintiffs are already in possession
           ofthese requested documents.

           All Rights Reserved.

    9.     All documents constituting or relating to any communication between

           you and Matrix Financial Corporation or any of its employees, agents, or
           representatives.

           Resoonse: To comply with this request we would first need to know who Matrix
           Financial isand who theiremployees,agents,and/orrepresentatives are. Attinstim^
           we only possess knowlerfee regarding Matrix Financial Corporation as Plaintiff in
           this lawsuit that they have filed against Respondents. Beyond that information, we
           have had no other communications with them.

           All Rights Reserved.

    10.    Ail documents provided to,received firora,or prepared by any person you expect to
           call as an expert witness at the trial in this lawsuit.

           Response; Unknown and unavailable at this time.

           Ail Rights Reserved.

     11.   If your response to any of the accompanying Request for
            Intenogatories Directed to Defendants May- E,McCloud and Vera-
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 18 of 100 PageID# 812




          L. Jones is anything other than an unqualified admission, all
          documents supporting, refuting or otherwise relating to the denials
          or qualified admissions.



          Response:


          This request is confusing. All denials were specifically explained. If
          there were any documents relied upon in support ofthe DENIALS,
          the documents at the time ofthe re^onse that were relied upon were
          documents produced by Plaintiffin both their Foreclosure complaint
          as well as their Complaint to Quiet Title.

          For example. Plaintiff produced a Note, that was unsigned and
          unexecuted by Respondent Jones; Plaintifis produced an
          intentionally forged Mortgage document that not only had a hand
          drawn line with Respondent Jones* name written under the line, but
          also had someone attempt to copy Respondent Jones* signature.

          Additionally,the Mortgage document possessed infinitesimal initials
          that were also forged in an attempt to factually rq)resent Respondent
          Jones* acknowledgement ofthe document.

          Further, Plaintiff then produced two (2) different copies of the
          Mortgage. The copy of the Mortgage produced to the Attorney
          General's Office In 2017 lacked Resjwndent Jones' name as
          included and witnessed to have "personally appeared" before Ae
          Notary.However,on December 10,2018 upon filing the Complaint
          to Quiet Title with the first Judicial Courts,Court ofCommon Pleas
          of Philadelphia County, a aubstantlallv dtffcrent copy of the
          Mortgage which now, miraculously included Respondent Jones'
          written name as May E.McCloud+Vera L Jones having"personally
          appeared" before the Notary, was now included and filed as well as
          verified.

           The handwriting of"Vera L Jones" written name is substantially
          different from the handwritten name of"May E McCloud". Not to
          mention since the beginning of this matter. Respondent has

                                                                                   v.t
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 19 of 100 PageID# 813




           vehemently denied having EVER executed any mortgage documents
           for the subject property ofthis matter.

           Hierefore, Re^ondent relies upon allative documents pa* se
           presented by Plaintifrs as her supporting EVIDENCE that Flagstar
           Bank and/or Matrix Financial Cbiporation intentionally filed a
           document containing forged signatures in an intentional act to
           commit Fraud.

           Otherwise, Respondent remains without knowledge, infoimation or
           beliefas to what exactly this question is requesting.

           All Rights Reserved.

     12.   All documents supporting,refuting,or otherwise relating to your

           contention that Matrix lacks standing to assert a valid claim against Rcspondent(s),

           alleged in Paragraph 9ofthe New Matter & Demurrer.

           Response;
           The response in connection to this question is based upon Respondents personal lack
           of knowledge or infoimation regarding any personal or business relationship
           connection through contracting or odierwise. Additionally, the response further
           relies upon the alleged documents Plaintiff provided in their Complaint asserting
           claim against Respondents. None of the document produced by Plaintiff include
           PlaintifTs signatute as well as Respondents.At no time during communications with
           reaching out to figure out who Flagstar was did Respondent ever come in contact
           with or was Respondent informed that Matrix Financial Corporation was also
           asserting a claim or right to the alleged Mortgage Document presented with
           Respondent McCloud*s signature.

             All Rights Reserved.


     13.   All documents supporting refuting or otherwise relating to your contention that
           Matrix fails to state a cause ofaction as alleged in Paragraph 10 ofthe New Matter
           and Demurrer.

           Response;
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 20 of 100 PageID# 814




          Respondent reinforces that this is the point. There are no documents possession
          either respondents* signature that connects and presents a contractua! duty upon
          Respondents to Matrix Financial. If Matrix Financial can not provide evidentiary
          documentation that they possess standing fiom an injury or harm committed by
          Respondent who owed them a duty,then they will have estabUshed standing. At this
          time Respondent lacks any documents evidences any such relationship establishing
          a duty upon Respondent that would entitle Matrix Financial to possess standing in
          this matter it has filed against Respondents.

          All Rights Reserved.




    14.   All documents supporting, refuting, or otherwise relating to your contention that
          Matrix failed to join all necessary parties as alleged in Paragraph 11 of the New
          Matter and Demurrer.

          Response:
          Plaintifrshave filed a claim against Respondents without providing evidentiary prtwf
          that thQf have the correct Respondents and now expect for Respondents to assist
          them in carrying out whatthey competently should have acquired prior to filing suit
          The documents diat provide the evidence are any and all dociunents that have been
          filed with the courts that have either been accepted or denied,including Rcqjondents
          Preliminary Objections filed in response to PlaintlfPs Complaint.In the Preliminary
          Objections, which it is clear that Plaintiff had received and read and respond^.
          Respondents informed Plaintiff that Re^ndents are no longer the owners of the
          property 1361 S.46*^ Street and have not been since 2016. Reqmndents provided
          Plamtifft with the name of the Private Trust which holds the property in trust
          Therefore,Plaintiffs already possess this information.
          All Rights Reserved.


    15.   All documents supporting, refuting, or otherwise relating to your contention that
          Matrix failed to attach all written contracts, as alleged in Paragraph 12 of the New
          Matter and Demurrer.



          Resinmse:


                                                                                     •insoM V.1
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 21 of 100 PageID# 815




          This request speaks for itself. When Matrix Financial Coiporotion filed the
          foreclosure Complaint,there were no:

          a) Agreements attached;
          b) Motes attached;
          c) Allonges attached;
          d) Evidence ofConsideration; or
          e) Loan Applications attached.

          At thisjuncture,Respondents have received numerous copies ofthe alleged
          Mortgage(albeit wi^ differences and substantial differences), Unexecuted Notes,
          Unexecuted Loan Applications.

          However,Plaintifis have continued to withhold evidence ofconsideration and
          allonges.

          All Rights Reserved.

    16.   All documents supporting, refuting, or otherwise relating to your contention that
          Matrix failed to produce evidence of valid consideration for the alleged mortgage
          agreement as alleged in Paragraph 13 ofthe New Matter and Demurrer.
          Resnonse: Respondent continues to remain without evidence requested personally
          and through the Permsylvania Attorney General's office concerning evidence of
          valid consideration. Specifically,the documents requested, were and remain
          unprcduced:

                 a) Copy ofcheck evidencing loan proceeds;
                 b) Wire Transfer evidencing transfer and receipt ofalleged loaned funds;
                 c) Bank Statements evidencing transaction oftransfer ofloaned funds;
                 d) IRS documents evidencing reports offiled interests payments earned
                      firom loan; and/or
                  e) Bank Documents evidencing book keying or other business documents
                      evidencing loan transaction offUnds prepared in the ordinary course of
                      business. Ei cetera.
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 22 of 100 PageID# 816




          PlatntifTs* request for Respondent to produce **all documents..." is conAising here,
          when PlaintifTis aware that they have never produced said requested documents,
          but now attempt to shift the burden ofproofon Respondrat to explain why such
          contention has been asserted.

          Here,the fact that Plaintiffs never produced the requested documents is perse
          evidence that Plaintiff, Matrix Financial Corporation,failed to produce evidence of
          valid consideration for the alleged mortgage agreement.

          All Rights Reserved.


    17.   All documents supporting,refuting,or otherwise relating to your
          Contention that Matrix "failed to produce factual evidence that supports their false
          assertions that Respondents in Fee knowingly,intentionally and willingly executed
          the alleged mortgage," as alleged in Paragraph 14 ofthe New Matter and Demurrer.
          Rcsnonse:


          The documents produced by Matrix Financial Corporation per se reveal that
          someone dther at Flagstar or at Matrix Financial Corporation added Respondent
          Jones' initials to the Mortgage Document and/or also falsified her signature either
          by physically committing fbrgery of her signature. At first glance to the untrained
          and unknown eye,the signature appears to represent Respondent Jones' however,to
          those who are familiar with her handwriting including Respondent Jones, the
          signature lacks the personality and artistic flow that Respondent Jones' signature
          always contains.

          Additionally, the initials are clearly not the handwriting of Respondent Jones, as
          Respondent Jon^ never would have affixed her initials in such an infinitesimal and
          unidentifiable manner.



          All Rights Reserved.
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 23 of 100 PageID# 817




    ]8.   All documents supporting,refuting or otherwise relating to your contention that the
          mortgage contract is invalid and void ah initio for lack ofa valid signature, as
          allied in Paragraph 15 ofthe New Matter and Demuner.
          Response:


          Again,the documents PIaintif!(8)produced are per se evidence that the mortgage
          contract is invalid.
          a) The Note is unsigned by Respondent Jones.
          b) Plaintiff produced two(2)substandally different copies ofthe Mortgage,
             which they possessed and without Respondent having any access.
          c) The produced Loan Application lacks Respondent Jones* signature,
              handwriting,and even initials.
          d) Respondent Jones* name on the Mortgage was not executed by Respondent.
          e) Respondent never received any documents,bills, copies ofagreements,
              updated mortgage assignments or servicing et cetera from Flagstar or Matrix
              Financial containing her name prior to becoming the legal guardian in 2016.

          Plaintifrs again request evidence from Respondents which solely they possess and
          are in total control to alter, manipulate and create post 2011.

          Further,they are aware ofthe laws that they must follow in accordance with
          Federal and State practice to prevent predatory lending and unconscionable acts.
          Plaintiffs are aware and in possess ofthese documents.

           Further, any and all procedural manuals regarding the loan application and
           approval process ofFlagstar Bank and any assignments et cetera remain in
           possession ofPlaintiffr. It is not Respondent who contains the documentary
           evidence Plaintiffs request,but Plaintiffr themselves.

           All Rights Reserved.




                                                                                        aiiisow V. I
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 24 of 100 PageID# 818




    19.   All documents supporting, refuting, or otherwise relation to your contentions of

          violation ofthe duly ofgood faith and fair dealing, as alleged in Paragraph 16 of

          the New Matter and Demurrer.

          Response: Undei24 CFR 203.604 **The mortgagee must have a face-to-face
          interview with the mortgagor,or make reasonable effort to arrange such a meeting
          before three(3)full monthly installments due on the mortgage are unpaid.
          Additionally,*'a lender,in order to offer a borrower a face-to-face meeting must,
          at a mininwinj do the following:

                (a) Send a letter offering such a meeting; and
                (b) Go to the door ofthe borrower's home for the purpose ofoffering a
                     face-to-face meeting."See 24 CFR 20S.604(d),

          Here,Respondents again, never received any such phone calls regarding such.In
          fact,the only phone calls Respondents incessantly received, were phone calls to
          collect the alleged mortgage payments,that were made at all times ofthe day and
          night.(See attached correspondences),

          Fbrther,Plaintiffs knowing that they have forged the documents continue to assert
          that they have a claim and that th^continue to incur damages from the non
          payment ofa fraudulent mortgage.This contention is substantially evidenced by
          the two(2)Complaints Plaintiffs have filed and verified in this matter.Therefore,
          again,the documents requested here by Plaintiffare already in Plaintiffs'
          possession.
          All Rights Reserved.




                                                 11
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 25 of 100 PageID# 819




    20.    All documents supporting, refuting or otherwise relating to your contentions of

           unclean hands, as alleged in Paragraph 17 ofthe New Matter and Demurrer.

           Response:



          Again, the documents presented by Matrix Financial are fraudulent document
          containing foxged signatures, initials, and names that were not originally apart of
          the documents. The documents presented by Matrix Financial are per se evidence
          that Matrix Financial has engaged in dealings of this matter with unclean hands.
          The documents Plaintifrrequests are already in the possession ofPlaintiff.

           All Rights Reserved.




    21. All documents supporting* Refuting,or otherwise relating to your
           Contention of fraud and misrepresentation,as alleged in Paragraph 18 of the New
           Matter and Demurrer.

           Response:
           Again,the documents presented by Plaintiff are per se fraudulent documents. The
           signatures and initials of Reqmndent Jones were not obtained from Respondent
           Jones.Additionally,the two(2)substantially differentcopies ofthe Mortgage where
           one contained the Notary attesting that both "May E. McCloud + Vera L Jones"
           appeared and one attesting that only"May B. McCloud" appe^ aroprimafacie
           evidence that someone in Flagstar Bank and/or Matrix Fmancial Corporation was
           and continues to forge documents in this matter. Such behavior and actions are
           consistent with the acts and behaviors of both companies in the past Plaintiffs
           possess both these documents as they were produced by both comp^^ to
           Respondents when Plaintiffs filed their Response to Respondents Preliminary
           Objections and the Petition to Quiet Title. All Rights Reserved.




                                                 12
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 26 of 100 PageID# 820




      22.     All documents supporting,lefliting. or otherwise relating to your
             contention diat Matrix is not the genuine party ofinteiest in the matter,as alleged
             in Paragraph 19 ofthe New Matter and Demurrer.
             Response!

            All d^en^evidmce produced in the form ofAgreanents/Contracts do not
            contain Matnx Financial Coiporatioii. The documents per se evidence sucL
            All Rights Reserved.




     23.    All documents supporting, refiiting, or otherwise relating to your contention of
            unclean hands, as alleged in Paragraph 20 ofthe New Matter and Demurrer.
            Resoonse:



            Again,the transaction as a whole as evidence bythe documents presented by Matrix
            Financial is prima facie evidence of Matrix Financial and Flagstar Bank engaging
            in commerce with unclean bands.

            Ail Rights Reserved.




                                                  ^                                   ff>7l$OI4v.l
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 27 of 100 PageID# 821




    24.   AH documents suppoitrng,refuting,or otherwise relating to your

          Counterclaim for Unjust Enrichment.
          Response:


          The fiaudulent contracts speak for themselves. Matrix Financial Coiporation and
          Flagstar engaged in fraudulent, unconscionable and predatory loan scheming. As a
          result, documents as part ofthe scheme        forged and presented as the owner in
          fees approval and signature.The result ofthis scheme has placed undue emotional
          distress on Respondents. Additionally, as a result ofthe hypothecation ofthe
          unlawful loan,PIaintifi& have enriched themselves and others through the scheme.

          Plaintifrs themselves have verified that they received monthly payments from
          Respondent McCloud for r^ayment ofan **alleged loan** they have not been able
          to support was valid.

          As such,the universal laws contract law in the United States as well as protected
          under Federal Statutes and Acts,prohibit banks from collecting on such
          fraudulently created and engaged deals.

          Therefore,Re^ondents,contend that through the presented fraudulent documents
          and numerous Federal Laws violated by Plaintifrs,that Plaintifhs through their
          manipulations and unconscionable deceitfid actions. Plaintiffs have been upjustly
          enriched because no contract exists and therefore they were not entitled to any so
          called payments as they have so vehemently contended.

          All Rights Reserved.

    25,   AH documents supporting,refuting,or otherwise relating to your
          Counterclaim fbr Lack ofConsideration,

          Response:


          Again,Plaintiffs have not provided any evidence that the alleged loan on the
          fraudulent contract was in fact delivered.   All Rights Reserved.




                                                 14
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 28 of 100 PageID# 822




       26. All documents suppoiting, refuting, or otherwise lelating to your
             Counterclaim ofFraud.

             Response:


             Again, the documents presented by Plaintiff were forged. Responded never
            provided her signature and never met with or even applied for a loan.
            Ail Rights Reserved.


      27.   All documents supporting,refuting,or otherwise relating to your
            Counterclaim for Violation ofFair Debt Collectioii Act.

            Response:
            Again, Plaintififs provided fhoidulrat forged documents under the guise of the
            signatures and initials belonging to Respondent Jones. As a result ofsaid fraudulent
            actions. Plaintiffs engaged in abusive debt collecting measures by contacting
            Re^ondents at all times during the day and night. Further, upon information that
            an alleged mortgage existed, Respond^t Jones took steps to inquire and requested
            evidence as proof of the alleged mortgage. Plaintiff ignored Respondent Jones*
            request until the Pennsylvania Attorney General's office received a complaint and
            became involved.At all times,Respondent disputed knowledge ofthe mortgage and
            at no time did Flagstar cease collection effoits and make attempts to schedule a
            meeting with Respondent.These are all required actions when collecting an alleged
            debt.
            Additionally, as a result of these debt collection efforts and foreclosure actions,
            Respondents'credit has been damaged.Because the infonnation that Plaintiffs have
            included are unequivocally false including the signatures and any contention that
            Respondent Jones knowingly, willingly and voluntarily entered into a Mortgage
            agreement with them.Plaintiffs have defamed Respondent Jones and have peijured
            themselves.
            Fair Debt Collection Practices Acts is initiated once an alleged bonower has
            allegedly defaulted on a debt and contact is initiated by a new servicer.




                                                   ^                                    0S1lj»M4 V. 1
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 29 of 100 PageID# 823




            It IS believed,thatsince Matrix Financial Coiporation is in fact the PlaintilTin suit,
            Ihat Matrix Financial Coiporation is in fact in violation ofthe FDCPA.
            Ail Rights Reserved




      28.   All documents supporting,refuting,or otherwise relating to your
            Counterclaim for Violation of RESPA.

            Response:


            Qualified written requests were submitted at numerous tiroes requesting
            infoimation pertaining to the alleged account and each request was ignored until the
            Attom^ General*s office was contacted and became involved


            Additionally, since Plaintifrs have vehemently accused Respondent Jones ofbeing
            a party to the Mortgage, and using her home as collateral for the loan. Plaintiffs
            failed to provide Respondent with any and all necessary documents relating to the
            loan settlementcosts and closure process,as well as the transfer,sale,or assignment
            of mortgage servicing.


            Additionally, Respondent Jones never received as required by RESPA an annually
            itemized charges to be paid by the **bom>wei^ and iidbrmation concerning what is
            paid out ofthe account by servicer.


            Plaintiffis aware ofthe lawsand Plaintiffis very much aware that RespondentJones
            was never a party to the allied Mortgage.


            All Rights Reserved.




                                                   16
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 30 of 100 PageID# 824




      29. AU documents and correspondence related to referring or concerning Ms. May-E.
              McClouds' mental state or mmtalcondition during the time period January 1,2010
             to the present

             Response:


             HIPAA VIOLATION. Should you desire this information you can directly request
             this information from her doctor. As her legal Guardian, it is my responsibility to
             protect her and this includes her medical information as well. I am not at liberty as a
             CNA to provide you with such information without you submitting a HIPAA form
             to her doctors.
             Additionally, I do not personally possess these documents myself.

             Ail Rights Reserved.


     30.     All documents and correspondence related to, referring to,or concerning

             Ms. May-E. McCloud*s medical records from January 1,2010 to the present.

             Response:


             HIPAA VIOLATION. Should you desire this information you can directly request
             this information from her doctor. As her legal Guardian, it is my responsibility to
             protect her and this includes her medical information as well. I am not at liberty as a
             CNA to provide you with such information without you submitting a HIPAA form
           . to her doctors.
             Additionally,1 do not personally possess these documents myself.

             All Rights Reserved.
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 31 of 100 PageID# 825




   31.   With the exception of the loan in this matter, copies of all contracts or
         agreements entered into by Ms. May-E.McCloud from January I, 2010 to the
         present.

         Response;


         At this time, Respondent is without knowledge information concerning the
         whereabouts of these documents. If such documents come into the possession of
         Reqmndent,the documents will be forwarded to Plaintifr.


         All Rights Reserved.


   32.   All powers ofattorney or other agency agreements entered into by Ms.

         May-E.McCloud.
         Response;


         Atthis time,these documents are not knowingly within the possession ofRe^ndent.

         All Rights Reserved.



   33.   All documents and conunum'cations relating to the Loan,Loan Documents,the Note
         or the Mortgage.
         Response:


         The only documents Respondent is currently aware of that concerns or pertains to
         this requests are those documents that Plaintiffhas provided Respondent Additional
         documents attached, that may meet this request are communications with the
         Pemvylvania Attom^ Generals* OfBce and the Pennsylvama D^artment of
         Banking and Securities.

         All Rights Reserved.
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 32 of 100 PageID# 826




                                                                               s
                                                             s
                                                                 m
                 i




                                                 li
                          8 If
         Hi




                                  82
                                      111



                                                       s I
        I




                                      £
                      i
            II




                                                                      ?!!
                 IS




                                                      B§
                                            Si




                                                                     !l


                                                                                   II
                                                                          11
                                 if




                                                       If
            il
                i
                               f!                                  Iff'!
i
M          I              if
                                                   111         tfifj im
           % 2||          II                              II
           i Ij!
          '89$       s«
                          If
                                                         nil
                               II
ii         ^ i|i g             h                   ill
     St        !H
                                                   Ii
               III
                                          I        IP              ii
                                                   {Is
               1!                    8t



          si d                            iiilll
                     I
                       ml! ISi t^l
                                ll        II
                                                                           Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 33 of 100 PageID# 827
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 34 of 100 PageID# 828




                                                                     Vt NMD tSMI• WSIMdlS
              Bwwyiiwtp^tfwpiiwoaMDy^OiciityftBDwwa^MDuiiiiwiMlWteiyfttwwwDilwtettt
              pj^iDwi^MipttlMilwtfifflaylBritDiUfWMMNiptartBMtyWDOioB^lwftugwslNBiiKNtotNf
              MIBD OftflOmtfCA BDBOMI*




         MmeBdTH8KMfD(3|ANO6e(ll|9OP1M8l0aSR8Q»




       VKEI




                                                                            Ptpid^^modyi
        MBWWWlfBaPaWBWOTfi^»lP^mlfllliritlMfNiflNNMBIBFDIBiWBIBNBKT NWHWW
                                                D Of 9                         FnOOWOT tw
                                                                           09-t9^tl ttlOO

                                               J503182676
                             QRlOINn. NO!E*i
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 35 of 100 PageID# 829




                                                                                 i
                      8
          ;'li




                                  ill




                                                                                        |{
                                 II
                          s




                                                           if

                                                                           •*4
                                                                      *4
                                                                     i*
                                                                li
                                                   a'
                                  fl II

                                              11
                          ii I




                                                                                            £
                 II
             ilill




                                                                                     -ill
                                              si
                                                    Si




                                                                                            f
                                                                 ill
                                                                      II
                                          U




                                                                                       11
                                                                      Si
                                                        i. o
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 36 of 100 PageID# 830




                                                                                  VI B9MWi•ffttlBtM

         tooiilD»MiRtatfbyi«tfwb«ftvMM^teMtarfirl«iNMicvby«>dyh9a«MpqBMC9iaftO«HM

         & BomtowarsMumBiowviisReeKASD

           (A)UtoCtagvtorOnitfiivMMBti
            V9»fMiHold»f«iMtcinlMB9McaoiB)«f«3raiaRail^mfni9lbyfli»«id«f                       is    «*BAr
         dq|sav9»tf»Bli«al«OpqfSMiCfii9Sf»a»IIMIIoMK^faiaBBtef«»«it99«Dbv                           8.008I
         tfmromtfyvpqmidofpiflNlptfndMMAlirfisisOiliMicte^Siw^MaVeQONfiMdilrtiS^nMt

           (P^DtfltiTl
            VldBiiolp9ftt1tftotNntefttdinotAVs«ymsim9tsBit»(i(i^IvO to biMMl

            PlMihtfi^lwIiBtotWifcrnwywodetfiHtliBiMBDtWaHsiMlMUKSMls^^SmwulUnmuiil
                                                                                  ""'* **^hissoitoi#
        pM«dtfflisftia^B»>lo>DOBttit«ao«d.T!Mtdi»bpBrttartlMtfa8d>|ttaarttidMiCHiiliiaittsoQaDt
        ■iBtOidtoBMattfiSMttSSifoOMrtBami
            09 IfotMHT %llslifl«Mir
            BwiBLsls<meiiihial«aihd6**tksN8liHoMifdeiiR8lrnMS»o»bwh«*OdiV6»BlIw<ew#£bod
        <Bowi>(tolis(iHBltottaiaiiM»(tofltfStotf9»PlanhdrfMltf«(dwdkM
            (Q fbyontofltslilMSi^OMtiCsiftiMttM
        t8b^pblbidclyiBttoS^B^tec|rtNwfagifiMi^SiribBj^^M|tl8bbBbstfirtiiflipHliBfliS^i^
        7« CDWKQOPNSnCGB


        SyMiiAiSlvrtyatftaiBylBtdntnltofWftSbfbpKBrMttsttMvMsatotaisMittfribt
                                   fflydBHWttsSdtMw
        flts Mqbb Hdiiir p imSop flffi


        ctemltolislMsMaiibittMtMinittMtoSNflBiSMitawaitsdriMBibttiitBlaiifllnnsaeasp

        8. oauaATOffsoFraRSONSiocseiTWSNOTe

           ffneielanfiai
        aitdttoMIWiklMMB0»pmlnbpiySbMimsntOMdAiVPiriQA^m^?!SSS^^
        ira,!S«sBsais?>^^
        MSSrffSy&R^4g8bn4bMlibbafaM
        II iT   I ni iiiiiiI ii iiiiPiiii*iiFMBtiiiMinnMinrif[iilfitTmtinrptitiBtBftfiftTtlTtt1ftT*i*y*******
        SitfpayflntotaeMySvitVikgdtopbrtf dChpaRanb MwluiMflv tdiNBti.
        iL mama
           lBdByvgiwMWwnptel>wd<^iluiuuiiJBMtifcb»B»pSip^^dfl«BiniwitMtMBtoJBU»wu^
        *ftd«itiidifnwini0bi|aWtot«dfeCblbbltBlbibit*MdwiMddba8ad^'Wiaydl»lu»Mi*
        n*»e»d!l»toipqsAemiNM55rtPelWMeaeepo8wpewithdwerti*»Swnd8wpi*t
        tft tlfflrOftMCTTIffifff fTTff




        iirtpfiiiiiipiBibwminltiflilntnflitTwriTTitTnnTtfi^




                                                                                                         oti
                                                                                          M-IS-mi MlOO

                             ;;yii;'iiiiii :iniiiii::i!i^1503182676
                           0RI8MI. NOie-1
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 37 of 100 PageID# 831




                                                          9t nODIMt• tttltlfTf
              floirowwyw^Bameimdto^
              ROflO^OfSCflUdOnOORMW#




                                                          i.




                                                                ItlgaCMliiialORM
           gBUWi«WgPIICTIIO<tlN>i>ai»ii«niiliii|yniy«gW   wiiiwjwi
           OWIiUJilPiiiiMUivwni.                                0».|9-»lt lOltO

                                              503182676
                             GRxexm. Norc*i
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 38 of 100 PageID# 832




                 3
        ii
                 §
                     8
                         i
             m
             m




                                                        I
                                        I
                                            s
                                        I
                                    I
                             8
                         a




                                                tu *—




                                                            3
                                 i| £




                                                2




                                                                         A
                                                            Ill
                                        I
                                        I




                                                                    S?
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 39 of 100 PageID# 833




                                                                                                             ill
                                                                                                                 I
                                                                                     III      i
                                                                                                      fl                       if   af?            s
                                                                                                                     If                            i«
                                                                                                       III                II        £8.
                                                                                                  lllll
                                                                                 I                                                   n
                                                                                                                          f
                                                                                                      §1     i
                                                                                          g
                                                                                                      «§1            f
                                                                                                                          g         f
                                                                                                                                     ill
                                                                                     11 I
                                                                                                                                          f
                                                                                                  g
                                                                                     I III
                                                                                      g                                                       P    cig
                                                                                                                                              sis IftI
                                                                                                       a
                                                                                                                                          I ||g^        9
                                                                                                                                        I « 7^8
                                                                                                                                        f I i:i
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 40 of 100 PageID# 834




                          s




                                                      9
                                         -9fi




                                                                                V]
               lift




                                                                                a
              •




                          s
                          &




                                                           I8




                                                                                     II
                               9




                                                                      if
                                        SSI

                                                      I



                                                                9%
                                    I




                                                                           Wf
                                                  S




                                                                                 9
                                                      S
                                              I




                                                                                     I
                          11




                                                      I
                                   si



                                                          ft


                                                                S
                                                                     If
          11
                      s
          I
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 41 of 100 PageID# 835




                                                                                 I                 9                            III!
                                                                                               II
                                                                                     I             III        fli         S
                                                                                                             till
                                                                                               Mil IIi7
                                                                                                                       ill!     fe
                                                                                                                                               S   i||l|
                                                                                                                                           I
                                                                                                                      I
                                                                                                    y                                12
                                                                                                                  7       III
                                                                                 11 I
                                                                                     ill                          I
                                                                                                                      I
                                                                                                                      1
                                                                                              sis
                                                                                                    II   1
                                                                                             If€
                                                                                                             it
                                                                                                                      It        i          ifiiifii
                                                                                                                                7                     Hi
                                                                                     illII               U            IIIlift          i
                                                                                                    &                                          nil
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 42 of 100 PageID# 836




                                                                                       £1
            !s
                 S




                                                                          22
                                                     i£ 1


                                                                 mmII



                                                                                         if
                                           S s
                                 I|i



                                                                              &




                                                                                       I
                         HI
                     i
            s




                                                                                  £§
                     2




                                                            fi




                                                                                            2
                                                 i



                                                                   1




                                                                                           8<
                                       S




                                                                                       I
                                                                                                  2
                                 fit




                                                                                           e<BS
                                                 s




                                                                   I
            2




                                                                          II
                                 I!




                                                                          I
        I




                                                     U




                                                                                       II
                                                            liHi
                                                                        mil
                         I




                                                                                                  I
                             «


                                            s




                                                                                                      in
8                                                              l!l
                   i
                   i                                 II
                            i                                  I          m
            §1                                    m
    2
         m
        III             I fiJS tI                             ill        llllll
                                                                        If8«
              II
                                II                        11 It                S
                                                                                   I
                        I
                                       I                                           ll
                                s
                                     II 1
                            I                                              i
            I                                         1   I
                                     1
                                                 II
                       III I
                       i                              1        I     i  nil
I
        sil            I
                       ii                1
                                                 m    i              1
                                                          I               2    I
        i                                    I                                 8
                                I                         II         II
                                         liilj                      a

              1                     lllll                                      II
                                                                                        Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 43 of 100 PageID# 837
              14                              mn I         nil
     u          I
                llll
                                            III
If              M                       s
                                    i
                                        11
 A
                                    S             Itif     I 2
                                                             it     ii
            2
I     i                i                             2
                           ll                        III        2
                I                           iil                             t
                                                           II
                           II
                            2   I                                       2
     |it|     10       S                                            2
                                                    f               I
                2
     n    2
igllii                          i                           22
                       2
                                                                                Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 44 of 100 PageID# 838
                                                     s
                                                                              i
              A             J                                         i
 u     II                           11                                        S
    111            I
                  Aa                             A
                                                                                  lj
              «2
                                                         ll I                      I
    ill                A                                      f
                           lyf                             ill                a
                                                                      a
 1                             2         11
                                             2
                                                          iI              II
 £
                                m



 2                                           a
                                                          11
      £                                  2               III
                           2   11                          1
                                                     2
III                                                           2               1
                                                                                       2
 illli                         1
                   2                                      A
1                          2 I
                                                         nil 2    £
                                             11
                                                                          llfifll
          2                                                               2
                                                                                           Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 45 of 100 PageID# 839
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 46 of 100 PageID# 840




                                                        -i I
                                                        Mfi
                                 iifl



                                                        !r


                                                               III




                                                                                    mil
                                             II
                                                 Hilt


                                                                       II
               I


                                 fit



                                                              9




                                                                            9
                   889




                                                                                I
                                                                  if
               9
                         s




                                                                                    I
                                                                            I



                                                                                    I
                                            ll




                                                                                            7
                                                                                    I
                                                                  n


                                                                        I
                                                                            8
                             w9




                                                    s
       ?




                                             9




                                                                        !l

                                                                                ?
       f




                                   ill fl



                                                                  1




                                                                                        I
       ?




                             I
           I


                             1




                                                              It
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 47 of 100 PageID# 841




                                                              i
                          if
               I




                                                         s
                                   ill
                    i

                          I




                                                                           lllillflll
                                                     S
         i




                                                                  filial
                                                         f
                               u
                    sa9
               I
                          1!
                   II




                                                  I
                                                         II
                          If




                                                                              I
                                                 2
                                                     1
                                               t|i
                                         g
           8
               S
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 48 of 100 PageID# 842




                                                                                  s|
                                                                          lilt
                                                                  illll
                        £1
           s




                                            111
                                             fl s
               I
                       «




                                                                t
           £




                                                                                 II
                                                            I
                                             1




                                                                illil
                                  III




                                                                                  I
                                        r




                                                                                      ili
                   s
       £




                                             I
                                        i




                                                                          ilil
                                                 fill
           £




                                                        I
           I



                                   1




                                                                                  £
                                                 ifI
                       Sk
                            ill




                                                       I
                                    II




                                                                                      a
                                                                s
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 49 of 100 PageID# 843




                                                                                               t
                                                                                 11 Hill
                                                                                               Si                             si            f        I
                                                                                                                S
                                                                                                                                                             s
                                                                                                            s                  n        9
                                                                                                            s       s
                                                                                       iii                              til        «s  iu
                                                                                                                                            9
                                                                                                                    II
                                                                                   i           Issfl        S                           llsl
                                                                                                                                                         S
                                                                                           1                                                             s
                                                                                                        I
                                                                                                            ft!
                                                                                                            1
                                                                                    f          I111
                                                                                               I
                                                                                               !
                                                                                                   II                                   I        61
                                                                                                                        11     til              III
                                                                                       s                        lllf
                                                                                       s
                                                                                                        I                9
                                                                                                                         It
                                                                                                                                   i            ii
                                                                                                                                                     ISA
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 50 of 100 PageID# 844




          -                            ■       ■     „        ^^ « WCD MRMI saix«wr«
       nvfma         na nsRiinia flXBiRpxoik

       J&giamaaagBgiag3!!^^
       Oonvmvfto
                                           W^OB^taManamtttfteaptinhmiMRaramima
              27.(MmiillMiAftir            BoROMWMMOtfOwlMimlniapqtMiamMmK
                                      efmeMBtO»«Mele*iOTiiiilbaawnt»pay«B<«maMS«Ria
       imtfirftoltei.




                                                                                    iSoal)
       L.                                          Nur •• wOBBOvD

       OHBoattaitbof tmmmnu
       omfty of muiDsmn

              OB tbta. tto
                                                         flBM »ffimri taramiBliy anfaataa'

                i^EpEZQgS&EC
      wtsm «o m fof MUoitotoffaijr fsovaa) co oa tot ^osaoa wom imo(o)
      ia/oM B8bsmrib04 to tba nitbln laotmaat aiui MksoNMBtd that
      ha/aha/tbor aaoautaa tha aoea for tha jpnipeaaa thaaoia ooal'
              la witsaaa ahofiof t bafoaato tat ajf baod oaf offiolal
              ng OMiaaiaa atfitaai



                     NOnBMlttKL
                     vmmtiwffl
                      HatayMte
         EttmimiaminninaMc^




      ZglESiisaaiteK
      OB. ««t. w        oaoat^o

         waaiajamatttnoatfi                    Sga




      pcmawynifta oin»r«ii» itnii»«Mmio»iitayi(gWBiiiitliw«gNritiMMaaw
      OntoOocBiTOTiatfta                   Pbga 11 of 11                       Moat taii
                                                                         ei»i)-20ii ttioo
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 51 of 100 PageID# 845
      I    I




                EXHIBIT A




                                                                   Case ID: 1812010€
                                             .eRecontadlnPhQadelphiaPA DocId:591^986 ,
                                              09lri7ft017i0:UASI Pago 1 of2 iHoeFde:1220^0
                                               RdcoIp^17-2a3$8
                                               RitoordsDepartmeot OocjSode:A
          PENNSVLVA^OA
          COUNTY OFTJOLAD^niU
          ?9f^Aam^aisStammtComa€itoiatlitc*
          WtaENXeOOitDEDMOLTa;
          SEc»imC(»(aiasoio^lN&,240TttoROfiiOGyD8ivi;tDAfiOftaiii,lDa340l,F&(Un^^
                                 Al^NMENT OF MORTGAGE
                                    K            ww>*m5VWH       TouiBPwwwiaiHiinaiwfl^IBBiBccijtrr^ywii»awwjf
          vkmdei&d, MOBTOAGE ELEdlRdNfC REGI9nU3lGN SYGTfQV^ mC:(^MERP^ SOLELY AS
          NOMINEE FOR FU.GSTAR BANK, F9b, ITS SUCCESSORS AND ASSIGNS located at 1901 E
          VOORHEj^^STRBET SinTB.C;DANVILLE,JCSISM or PtO.Bn 202$,PLINT« MCCHiaAN 48S01*202A
          Afst^ does-hcrely oatai, togaio, ossip, ttas^fg; cotavcu and act over into MATESfC PIM^CIAL
          SERVICES CORBORA11CMl6catMatdOlCARI^PKWyrStltil4O0,MINNET(»nCA,OlN5S6S»
          A«^e0r te «icees3oni and as^ tbst ceitak Mbi^ dped APRIL 20n ocecuted to MAY &
          MCCLOUD j\ND VERA U JONES^ Mo^sapr, to MORTGAOJE ELECTROKlC REGIS11UTI0N
          SStStB^INC CMERS")}SOLELY AS NOMINEE EOR-I^GSTAR BARIC FS8,ilSSUGCESS0RS
                                                                                          27,2011 tnthcOfficc
                Rcsistet^ Recoideiv or Cbtato Clok of iPHlLADELPaiA Ooanty* Sfiat of PENNSYLVANIA, as
                                           Lor OR PIBG8 ip GaocM) Wire TRb Buiuhnos asc
          IfttPROVEMBNTSTatitEtfivBRaCrEO.
          stmTC On trb NeaniEisisRLY Smi Of 48iB*$niEer at irb D^iANqt Op 473 fsbt. 4 Iioues
                         PBoarTiEsoimmsrSntB OfwoObuito AvEm IN l|B27ialVAR0OpittB Cirr Of
         PiopsAy ABdiess:t3dlS4SmST,PRlLADBbPIIIA^BA 19143                            f
         CfTYOFVfltLAIttLPHIA                                                         I
         TOGGXHBR WQHrII                and toierest laand Id the prantos,aecnted ortoaoenicaadersaid M(r^^
                                                              CIUS1VUlG0MBZ;V1CRPRESIDENT'
         STA1B-OF9>AHO                  COUNTY OP RONNBaMii.iJt
         iMtniiM^n bcisirt^d Ooi^j^stdRdnowledpd
                                    13^U? to lOe Oataoch ooipoia&oivexecuted
                                                                ««te P«oniliaWtosame.                    1
                ARYPOB
                                           ONBEP,02R3a02l)            ftStlS^fTgRStlSiT
                                                                      'notary POBUC
                                                                         STATE OF IDAHO
         .SgOFOl f2IM-_AM PA                       Pago I «r 2              Mlti: IQOOS25S^I82676QS
                                                                         MERS FRONCt M88-679.6377
                                                                                                     Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 52 of 100 PageID# 846
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 53 of 100 PageID# 847
                                               631ftT«?e Pag«2of2 0^7001710:14 AM




                        SERVICES 00tUKm^N,«U CARLSON PKWV,STE MMJHINNFIDNKA,
                                     CU»i4nA coMEZ^VlCEFRiSSBm*




    PSSOPOlilZKM - AM"PA            Pflso 5t of 2
    I}OANM(V9a&ltiC7<


                                                                         Case ID: I8l20l0f
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 54 of 100 PageID# 848
                                                                 •       I




                  EXHIBIT B




                                                                     Case ID: I81201O6
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 55 of 100 PageID# 849
                                             831WW Pag84ltof2 03[/17IZ01710;14AM




      Idotedycer^daMhe pieefaeiad^itsi aithfc A«(88ee Resttkaeeli:
                     SERVICES COHJPORAllQN,€QI CARLSON PKWY^$TE 1400J«INNETbNKA,
      MNSSjuS



                                            rA GOMBSVWBPltE^m




    PSSeaOlllIM.AM - PA             Paee « of 2
    LoanN(V5(AI^676                 rage« era


                                                                        Case ID: I8l20l0e
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 56 of 100 PageID# 850
                                                                  •      »




                  EXHIBIT B




                                                                      Case ID: 1812010(
         Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 57 of 100 PageID# 851




)OIOZI8t 'Q19S20
               m) vwno                                                         pfoteBva                                                     v^tpMTOeQMgsO
                                                                                                                                            niaMtfMif^ippaw
               Mill IUC-(I18                                                                                           tfpuMgafy uterimgBtnfuttmsMfl



              ^geeMgy^ewMgHSSL                            iwviBaiart^ijigiiMBtw togMaM»wd«aaMM«ggiBi

                   «»oou|i(niBiO||                                                     «uoouti4ttuew


                       5222ii21IslS2£255U2CIL.2522S£2SS2212S                            twaMJwpQ P**Hfe'awm joMj^BapcwppyptauM
              ttcaoam TwaKMHrftMMMifl
                                                         je«228fiSSlfiMfiaaad                                                     ■saaafiflSlieaBEBSM
                   •UfflWjAWOMI                                                        raem^^psuan

                       (B)oiQ«cqpo P«MuaiOBr~~l nMaapcmnvfaiON                          OMiOtfMffO
                                                                                        OMiotfMffo p«Mt^
                                                                                                   p«MtdUQtis|—1 i*Ai*uap«ws  *91
                                                                                                                 jMBiMiapawp^fwini
                             SOSR SOV&l«iWiato'iamtfBiuftiiigaiMUiMHWu*iM.imuiaiia*aMu«BiiiliJt'BMMMiuu»aiu

                                                                                     tiBMMa^iuwMiuaaing                            tanawflWrtlutBiAiacBWrf

                                                                                     inw»ivrwiMm
              ifiB iq mA0|M» ^                                                       mmMiBiMitiiyc

                       (jcJi^gomiA                         wtelfeqpPMpWgtBaHl           MlMfltta'mi ptMaaansmi rtX8|toai9«mw»ytnot4
                                                    a
                                              "Imnfli                      OttBSffiuSSmSBOES                   ■mSSSSSB^



                                                                                                       VHVrj u*on la^'te^wMypyitHBOj
              "*U«N
                                 L2SQJ22CLi522!22Ii£2S2^22t 'mmi                                            jSuSSB

                                      mgwtBw>MPieatetaWBlo»tiBwBOTat                                        tMiaflwiawM.«tttftatta>tm9«ti>»ppv8wwf<

                                                                                                                                     mil Y4 'visesaimu
                                                                                                                                               iiisnmn
                                     IM^CI moQQ Wg^^i"»«Oimpyy|g»Mi^                         Tir^WCI *"*0119 <irw»i»i«micinppyiwmd
                                     T
                         (MMMoMpiaqio^
                                          «u                              WlrtM^n                              to
                                                                                                                                ihnn^t^nnv
                                                                                                                                                peupMcrn

                                                 <»qi«»i^PtuBi«nr*ipiii)cffrn
                                                                                        MI     Hti/n/eo i
                                                                                    iBOHWt&t toM/B^gafrrww
                                                                                                                                                 asL
                                                                                                                                            fSjjSI^SSSSSSS
                                                                                                                                              Mooan 'SAW
                                     toBM!dMji«py»awattf*iiwwaja>iciiiiWO
                                                             >iBliWBIMIftiH«fl»WriIL

              (KtPWMWMlrt
                FWW|
                                                               oemsoas                                                                        oaeieas •sxm
              otpwotmms
                                                                                                                                 tjkuaMwmwBMwiimm.
                                                               tMOO              vu/maso               08*Ui'tt t                    M«ew'»i f           >161
                                                                                                                                                    pMgey
              •pwiiiWQ •pwim tpptuwitttqiafwiq                              nvngibliMOdad      cuqtBtmtaWUV                                              it»A
                                                                                                              ■tttMMdwiitmiwaBBtim nadmo
                                         e|                           I                                                                             ptqatB^
                                                Mana*aduqpi«aW             igrip«l9AISMMdM      •anBtprawwuv           Koapidtio 191 IMA
                                                                                        •iMafaiia«B»d<ttftMBMoaAcoBanfttt*a Btmwaiawtnaa
                               eaoMpMi
              padwmm AwpuBPfgf—1 AovWi
                                              '■nftqcuAi                            tpCTda^iBWrn BMwwwoP^I                                     wcfipMaBaid
              —BUT
                   jssam
                   t                                                                   ^^^^^<SFffi5n»^«BSBTOrwwrrrrti
                                                                                               mmu                                             M*M9'ei     9
                                                                          "woQ                    iff          imti's

                            nnrnnr
                                              4inte>jt«o
                                                           5         •wipwam        miHnmitf
                                                                                                                    ®TO
                                                                                                                                                    laoaiy
                                                                                                                                                rwipii]AS9
                oqaanmajipil                   ia9)0)t«0Oibiitfiv|                      iMatofmaof-n iiMiiMMtas




                                      «iqiq idM «M»m«}«}/^apMii|«MsmMi8BD«MMMaiieQ«»pv                                                    t8|Wp«SdMu9lfWR
                                                                                                        nsg}tt(lpedttUtetfMie}«ttq •n«P|i AiaMd



              pC|IMtlBm«34«IO                                                            tibibiMfitaa«Q fia9M»ini08
                                                                                         -              ^           ^ I ■ ■ ^         I
                                                                                                                                                         *1^
              •pmjswMS]^
                     i*Br3^
                             iS^sS
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 58 of 100 PageID# 852


                                                                                                                 w BCDMw i inmm
         Crose IteietiytBoeeoe                                          Tsas        CoettoedUocauy
                                                                                    HoBAaBamtm
         BSTBTEeem?"                                                                H»a             ""
                                                                                    FUUod&ifltnB'               "Tms
         aonum
                                                                                    LoriiHEn'jLj.v
         TwniTminri'
         flBB8E55B"                                                                                              3)<C9                TEH
                                                                                    tfw^OWfTwSr                 '<i.C9                TWF
         «W>rprt>nnoBjH|BQ>'        lr3IJ*0(                             l«2fl.t9               iWBVOBW
                                      UO.C(                                1S0.M    wsr
                                   SEil
      'wbmpttyMBBaoir^nnrlii                                 l^trrfTTTP^^
                                               nptgittyadatiRid                ■BW wwiwiHganoiag^Wrtntiina.
                                                                                                                "TOST


                                          «C»gq»io»wiqdw»iairto8mohmaM«iHwdgirfHnteafliiloiit
                                                                                                                                inn:
                                                                                                                                 unn




        ^!SSSt^£Ss:s,:S"Js:T^'^'''''^                                                                                           tfflBrtte
                                                                                                                               Mot«faiaJ»
                  mwr                                    III 1^1    ■                               ccwpattii
                                                          UmaMMm«.iM«fcw«fisaJiw\uiun^iJ,>a««W«aw^iuiWfar4aaiMdBa
                                                          H|^wl8«kWte«i*ttiwaoniiia«Xlff*6winkhdieli6ytf)C»wle«atiMi*S#iw06e
                                                         MWCOTiCitfirtigttoiwiaiamSawte
                                                                                                            ItM^Nail         Ikvrii
                                                                                                            Miitaa       .
                                                               BttJiaamcipwpaay
                                                            lUUttb CSBSf B
                        dbiJ(,dll.or6K&lUM                Q1 raUSD JO JSHHB a |JS3>


       SpcTna                                                 iWwawictwwpgHy iwj
                                                                  rasnuom
       RsssrasBaBacwcsFtRasisss

                                                                                          iEQ              •rwMot. It
       RssssaiCTOTafasOTRKBSsi                             in fin am nos ss snn
                                                                                                                If
                                                                                                               /8f

                                                                                     1
                                   If      ■                                                               raSBTTi
      N«n«Ma(Haa«fWflNiWl.arCi«dJ|UiIan


      BSSTSmS


                                                       SS«5
                                                        wMMBwiaooRpiny                                    SroSBeTii

      ydiUdfflijukaj
                                           ISOfOM

     KaawooteafeawjwicwBa
              reeRflS(aatt«My«84


     6MrA«M(SttSStBS}                                       noMfiftB
                                                          HWCW loywwi                wdbdSngF

                                                      tiiWaBWHttOttti
                                          »8g.B88 lftMWhidifc;«i.'ia "           n
                                                                                                     u.i Gic::z25 L**i7mj




    UsSeniitMtfanMtouABBteBra
    fr^HlMPsnau 7M(r«Mta}                                                                                         M-IMNI Sitra
    Osfi»Oo(smt«^tn&                                      P&0»3or4                                                   <K/RA MM

                                                                                                                                  Case ID: 1812010(
                                                                             o

                                                                             o
                                                                             N
                                                                             vH
                                                                             00




                          DDDDDDDD
                                                                         P
                           umm □ n
                           fflnnrn
            im mil         ODQBD BJ
                             ' ''I     !|f              I
           I Iff                       IK
  If
           fJif
       £
                                                            lllil
i?sl                                                                11
                                      Mi
                     II      SiiiUf                 u               m
                                           !f


 a


RS                                              1

                                                            lllil
                                                                                  Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 59 of 100 PageID# 853
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 60 of 100 PageID# 854




                             sE
                                      t
                                  a



                                          I
                      a




                                                              i
                                                       I in
                                              Hi
                                      IIJ

                                                   9




                                                                  ll
                                                   I



                                                         f




                                                                                 o
                                                                                 to
f
    Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 61 of 100 PageID# 855
    1

          I    •




                    EXHIBIT C




                                                                       Case ID: i8i20ioe
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 62 of 100 PageID# 856

                                                                                                   •         t



                    ivtfuoid and Return en;
                      MBAAbsbaettfiCr
               2337 PItfttnont Ava^ ^lita 1C^
               KimtIrisdon\^QfiGy;     1908#


         After Reeerdiiig Aetttm Vot
         FLAOmR 6AHK
        5151 COAPOmSB DAXVB
        TMfi, HZ 48098
        FX8BL OOCUNBIiSSr 2|Alt 8S0P V-531*l




        APH ffi 272155800                                                                              52340885
                                                                                                       Pami 1 at 14
        APH 8t                                                                                         04/27/2011 lOsOam


                                                              This DecucBBtt Reesrdad                            munnm
                                                              M/37i2at1
                                                              lOiOSAH                                            *! 1008841
                                                              Ooo       n     Qaaiiitlanor of ITeeoni*, Clly of^itSftMilo


                                         Ppie*AbOM Thlt Un» Per RoeocdtnsOaHl•
        VI HBCO LORV 9 503282675
                                                  MORTGAGE
                                                                    IWN; 1000525S031826760S
       DERNmONS
       VMS used tn multlpte seettons ofthis doeument are defined below and other wofds are deftied In
      Seettm 8,11,18,1^20and 21.CertaTn nites regatdfiig the usage of words used fri tftb document
      aresisoiMOvKted&iSecdon 18.
      (A)**8ectirfty InetrumsnT means this documenl;which Is daiBd apazl 14# 20ii«
       ti^ether with an nideis to this doeument
      (B)"Bonowei"Is Kay g. HoCloud and vera L* Je&os#




       BctrowerIs the mof^egar under this SecutHy Inslniment
      (C)             Is ivfoftg^eBectrentoReglstretlon Systems Ina MERSIsaseparate oorporefion thatis
      acm8^asa no^eeforUnderand Undei'aeuocessofsand asstofis.MER8isme moitaaflee
      underthia Seeiiri^lnstnimeRt MER8Isorranized and odsfing under metowsofDelamire.a^as
      oi!!!!!?'?
      SfiTMt                                    MlieSOI-aogO,
                         Oanvflle,It61834.The MBt8            and a etreet
                                                   tetephone number Is(688)address of1801E Vooifieos
                                                                             679«MER8.
      (D)*lendet"l» pla^zar bask, fsb.




                                                                          Zaltlalet
      1*B««VLVANtA^8!e Pani^Mttto lUtet/FrBddlottaeUMPORM CNSIRUMEIir Fermsoes 1/01
      OnSfioOoctim«nty,</ic.                    Page 1 of 13                     PABOBBD      RAEDBBL 1011
                                                                                        04-13.2011 14i00




                                                                                                        Case ID: I8i20l0f
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 63 of 100 PageID# 857




     5151 coRPORRSB DR^ TROT, MX 48096->2635.                                                            Undw*8address to




     0^^5«rty"wean»lh»pwp«^thBtbd«8eiIb9dl)«l<wttnct«thehoa«flng'T»aiwfwefR%hl»Intt^

           ^bSISSzS*                      QCondomWum
                                          QCondomWum Rider
                                                     Rider                                         CUSecondHomeRWar
           BmSSX
           CZIVA Rider
                                                                                                   O0Um(s)toee«yj

       -   -   •-§—   —■•   »»«»—«»» m» ... ■.i..n.im.m             ■■■■■■■■■ ■■   «l|t»V<» *leM      —»_e.^




    noimpeatoblejddletolc^inlons.
                      Awoctetton Duee, Fmqi and Aesaesmonta'* means aD dues toes, asfieasmeiiift
    siisssasasjffli^
    SSKrSSKIwiBSil^^
           tape w«8to orter. IiwlwTef .SSStoTsSJ^

    ^                                                     aw dascrfbed to Secfen 3.
                       erdesliuolkm «(the P»W.


   8^ws!raai»c»£sar^
   ^5                                                       wguhtlbn tiat aevema tfia miiiagiihhntfn»^^
                             '^'' "^'t-wtoteaiequtementsaildiSISTKK^
   Mj5syrrKiss:xffieL'z%«fis»^
   PB0WtVAlflA««nsl#liairtV-^»4iirt»Mao/I¥oddloMaoUWronMl«mUME«rf«m
   OnanoDoeufMnts.lna                     Pago 2 o! 13                                                     p^a,L toil
                                                                                                    04>13~2011 14<00




                                                                                                                   Case ID: I8120106
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 64 of 100 PageID# 858




        TRANSFEROFHIQHrSINIHEPROPEmY                                     vi mCB|
                                                                               MAS S0$t«2<7C
                                      tolandon ® iherepi^fiTOitt ofOieLottn^andallrenewalB,oKtenstoittand


                                                                     COQBSZ
                                                                              HW-RwerttuJatenatai:
        m Oi 272169800




       which ctmemiy has tho ac&iress of isei s 46zb ss, raxxADBLPaxa,
       Pennsytvanla 19143-3827 fPli^ityAdcfress'^:                                          l»o«0ica»|




      ttw lightto mertoBse,gnntamicoRvay the nrop^and thatlha PKperty
     "sssfisssssssssa'^^

                 duothopiiiMji^Mjoi^ and hUsfostont tho dobtevfdoncacf bvtha Notaan^^r
      ES.l^52!?®^ tetechaiBeaduounderlhoNotoandlhb
                              duo undertha Note. Bomwer     shaOalso
                                                          SeouriVtnstnonentshall be made
      MnVn or 8^ Securfbf
                     52^'?'®'*             OfotheTlfiotniment
                          Jnstruinenl b returned              raoelved
                                                 to Under unpaid.      by Under
                                                                   Under        as pavmmt
                                                                           may ceqi^       underthe
                                                                                      that anv or all
      9Ub8eQU8ntDayinfintsd!tieuiUiM'fhfiKfAfa<in«l4hfe9aMtr0a»lMW>.^A.ak..^-..^J^            ^ ...

     deposlta are Insured by afederaf agency,fnstrument^.or entity;or(d)eeotronio Rindg Irmufen
     PBWSVLVANIA^eb FetrOf-HmlitSts/RacUb
     0«taoDoa«mantt.teo.
                                              Mio UWPOaMIKSTRUMBfrPCirami^"'
                                           Pago 3 of 13
                                                                                04-13-2011 14<00




                                                                                                  Case ID: I8i20i0f
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 65 of 100 PageID# 859




                                                                                VI liBCD MM » 503182676
                                     wc^vod byUnder whM reoolved atlhetooatlondaslanfitBd tnthoMotoor


      paymofrtor pait^ payments to theOiture,butlenderfs notobffgafecftoappfysucfi payments atthe



                               i^/*>»vii%9vutfunuw intiiwi0iuiaiiU9«
     the covenants and agreements secured dto Secui^Instnanreit
                                       Rneoeeite.Exceptas oOteiwfse descifbed In thfe Section 2i all
     dueimcterihe


                           Offv   fsiMAraw i#CUflEffV89 Vf liW lYyiBU



     student o^JD^nt to pay any tate chaige due^ ^ payment miy be applied to the deffnouent
                pv^charge^ tfmoiethan onePeiiocfioPaymentisoutstanding.UndermayappSTanv
     paymentlecdvedfom Bofrowertofherep^fmentofthelneifodlo Paymentstf,and(othe mdentthat
     S^ln^SSiSEI ^In**^10fte m^tthatanyexcess exists ailerihe paymentIs appBedto




    ins^oe prenuums, if any, or any sums payable by Bcnower to Under In Qeu of the paymSnof
    ftBwonr
      tertgfigelriswan»piwnIwnBbta(»ordanoewfththe^^
             items. Atoi^lnatibncratanytlhiedifibigmeteniioflheLQafi, Lmdermwieatdretfiat
    immunity Assoeatlon Dues,Fees, and Aasessments,If any, be eeommd by Botiowerrmd such
    e^s,fees and assessments shall be an Escrow tlenu Bonwer shell promptly furnish to Under afl
    "^wof^wntstobepald underthisBedton.Boirowershaapay UndertheFimdsfbrEsciowttems
                    TToiTov wwiiwwoi 9«»u0mi9n(optty u»e runoslorany oraii tsciowtiems* lender may

                    !.®Mu                   ^            P*!"*'® terary or dl Utrowftems atany tlma. Anysuch
    walwmgronly bafewrttogJn the oventcf8UchW8hmr,Bofrcw«r8haII pay directly,when andwhero
    paw^ebBwamoufttsduatoranyEsefowftemsfbrwhlchpaymentofFiindshasbeenwaJvedbyUnder
    and, IfUnderrequtm shallfemlsh tolenderreoelptB evldendngsudipaymentwlthlneuch tbne period
    as Under mwieqdre.Bonower'fi obSgadon to mskesuch payments andto pro^dereodpts shdf^eS
    ^iposesbedeonedto beacDvenantandagreementcontsined In tidsBecuriW festniment,asthephr^
     covenanttoend
    purauant        agreement*
                a waiver,      fe usedfaSs
                         and Bonower   In Beetlon 8. Ifamount
                                           to pt^ihe    Borrower te cheated
                                                              duefer         to pay
                                                                      an Escrow Item,Escrow
                                                                                      lenderrtsms dliocSy
                                                                                             mayooudro
    m^htsundffSecdon Oand paysuch amountand Bcnowershaflthen be cblfe^ undorSecten 9to
    repay to Under anysuch amount lenderm^revokethawslvm'astoanyofaQEBcrowltem^anytbne
                                                                                  Znidalst
    f>ENNSVLVAtiiA>efogtoFWt«y.|^li!oMMiPra<t«olU)MUraFOn»ttl8TRUM0irp«na3Orei/Dt
    Oft8iMOeeumtia8.lne.                          Pego a of 13                                 m&801. toil
                                                                                       08-13^2011 lOfOO




                                                                                                        Case ID: I8l20l0f
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 66 of 100 PageID# 860




       sssssssxssssss-^^
              of enpendtures of Mure Esciow ttemu or ottiewise In aeeotdaneo with




       ^P^*!f'*^j°'^*l'P''w''!9t«»«9q'^'''tewstto»iai>aMw»tt»Fiiiiite.ljBitar^i«rt»u.
       iwRil>«^ pV Bur^aiv IWweator eomnpson «m Rinds.Bommnr and Lendw oaH^to
       wwSilnMfewr.ttatftritrestslianbepaldonliiaRindti LandersiiaBglynlDBenoHfBr vMeuuS^ie
       animmaimmunikigoftheRindsasnMiufredbyRSRA.
         .I'BiBBfcaauiphwofRiiidaheMtnosciow.aadagiwduiidafBESPA.UiiiiiirahfliiimawtirftAn^^......
       fordre^aftmiblnaecaidaneauAh      ResPA.Hthareb asheibseofRmds hetdtneseMivlmdlrf!^
                                       •""'"ifatoaccordanoavdlh RB8PA,buIn no moreen 12menlhlv




     • mw                                       c«iunin%Assoe«a#en Otas,FSas,andAsse^m B
      h8ed»S^                                           Bwn^wahtilpayfllemtathnmaSwSSi^
      In ffiMQianhbyt or cfsfdndd ogslnst onforoonnBiitolthoRM rn»lfiaQl piccoodbiosv^leh In LARdar'ft

     ^S5?^£-=S5SBS3S3
     E=SSBSj=5SS^?eB!eB
                           todnofftnlted to^ eaithqu^andtooda.Ibrwhkhlender^S^iuSMwf
     ^^to2S^5'855X5SSSSSl£eS£!
                                                                         Initialsa
                          FonSH'annl# Mac/FraddtdMoo UNlfORU MSTmiMENTP^so89im
     oiuutouocuamstBylnok                    Pa^o 5 of 13
                                                                                                lOti
                                                                               04-13.2011 14too




                                                                                                Case ID: I8i20l0f
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 67 of 100 PageID# 861




                                                                            VJl MBCD LOtur 9 S03I82676




     SS??P^M!S!W.srss:xiK^^
      erfInsumnce that Boiroweroould haveobtalned.Ar
                                                          C by this8eaj%(Rslmmeiit These omounts 8haS




     KaTbSagdiiisigasag




     befessmd,




    ^!SI!SSl!2i!S®?i25?*®                          ^under may negoSate and settle the dabn.The

                                                                                           lumepatd
    ^ecovef^ge<rf«^e~Ptope^^:[^nd^^S^?i^^^^^^^
    Pwp^wto p^ammntsunpaid mdertheNoteorthlsSeeurfty tnstnimentwhetheror noithoi due.
      !d'                        occupy,est^Dsli,and use the Pwpeity as Botrcymt's pttndpal

    eideiuiolbig drtnimslanoes esdst v^lch are beyond Bomwrar's control,
                        _                                                    ZniOloXvi
    PaiNBYLVAtQAxfitngId FamBy-ftmite Uiie/Rodi8ft Mao UNIFORM INBTRUMENr PcnaSOSS1/0i
   CpBnoOocoimmfctfia                       page 6 of IS                                 wSoEDL ion
                                                                                  04^13-2011 14I00




                                                                                                Case ID: 1812010(
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 68 of 100 PageID# 862




          ■ 7- PwMwalteB,MatatoiMnoeandPiiet««aonoffltoPraperty;
         urorTODBfTvTroniOfltefftmiMnflfircMfimftcflvih«\yahm/ffttt              i       »/t_ -ti.   »   ._r



         if ctammdb^^dlutlhertfmefipratonorf^                  Ifltistimnoe orcondemnaitoi proceedsere paid In
         wRn«tfw wtodttna^ to.or ttie taMr^ the Rncqi^,Bonower shall belespon^foriepa»ng or
         rea^^foe               c^Iy If Lffldg has teteas^ proceeds for such purposes,lender iniy cSsbuise
            t ^                j.                  w—»'—                    w.       iwMWf wr restoratloiL
         ^UnworSs ogMlniqrmekerMswiaMBetiWesuponandlnneoftinsafliwnoiMrtir. if ft has
            8. ^ifower'8 Loan Applfoslfon. Borrower shall be In defoult If, during toe Loan appffoatfon
         goc^ Borrower or any persons or enfitfos acting at toe(tosctfon of Borrower or with Bonwir^


         SSSSSSSftXSKStt"'"*™™"™^'"^
           9 eof]rowerfi^top8nonnfhecovsnBnt8atKiBarafiniefrtfteQniBftt^rtitf>fei»A«~*rfii,rfi«ft»M.»....* a.i




      asrascaxsr,^^




     le8toe^fmS?5>iffi'!2Sw                                              cwn^*^ all toe provWona the

     1        Mortgofls(nsuratiCtt.if Lender reouhea Mortage insurance as a oondllion of maMna the
              Hi? P'^vfcusfy provided su^ tosurance end Borrower was feaufrgd to make separsSSv
     S3SfflK2iE»SjK3Sl^^
     PEMI8yLVANlA~8&i8toFaii)iV'^n(oMae/IVot(£ollSieUKrRmMltiSmimENri^9n9t/Df
     OitfMi>oe«m(mto.lfie.               Page 7 of 13                                                        ,011
                                                                                        Oa-13-2011 14t00




                                                                                                             Case ID: I8i20i0f
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 69 of 100 PageID# 863




                         „                                   ^                       VI HBCD LOW # S03182676
        6cootsubstantlfitiy oquh^ontto Iho costto Bofrower oftho Morlgaoo tnstirenoe iirovtousf/In effoot,
           Voin an oltematemoitgagetnsuferseleotecl bytsncter* llsub8tont!al^equlv&lenlbtortoB0oln8uranoo
           coverage is not available^
                                 ifc..*
                                        Borrower
                                            -f
                                                 shall
                                                  j—
                                                       continue
                                                          f
                                                                to pay to Lender the^amount dt>.the separati^
                                                                                                 . LenderwBI
                                          ««<H« WMV wmoti HIV MWHIWIW wraioDv woaHSU «0DV m WIBCI* UBnoerWDI
           aoeeptf use and retain thesepaymentsasanon^undabtelosslesovefn BeuofMoitgagoInsurance.
           Siidi loss reserve shall be non-refUndable,notwithstanding thefactthalthe Loan Is uftlmaldiy pc^In
        Mt and Lender shall not be requhed to pay Borrower any Interest or earnings on such loss reserve
        tbrtheperfodthatUnderrequIre8)piovldadi:vantn6urerssl6ctedby|jendefagaInbeoome8avanab(e,
        Is obtunedjand Lendsr requires s^aratofy aestgnatad paymants toward the piemUnnsfor Mortage
        Insurance.dLendermqulredMoitgagelrisuranee asacondflton ofmaklngthe Loan and Borrowerwas
        quired to make separeteV dasfgnated oaymenis toward the premiums for Mortgage Insurance,
        Bonowcf shall pay the premiums required to maintain Mortgage Insurance In effect, or to pravklB a
        r^-reftindable toss reserve, until Lender's requirementfor Mortgage tnaurance ends In accordance
        with any written agreement bmween Bonower and Lender providing for such termlnaBcn or unta
        termination Is required by Appllcabla taw. Nothing In this Section 10affects Borrower's obllgaOon to
        paylnteiestattha rate provided In the Note.
                                              —jasagreed.BoiniwerbnotapaitytotheMort8agetn8Utane6.
              Mcrtgagelnscnersevaluate thelftotalrfokon allsuchlnsurance toforosfrom drne to time,end may
        enter Into agreements with other partiea that share or modify their risk, or reduce losses. These
       agreementsare
       (or              onterms
           parties) to these    and condlBonsfhataresatlsfactorytoUiemortgage
                             agreonents.                                     Insurerandtheotherparfy
                                          Ihese agreements may requ^ me mortgage     Insurer to make
       payments using anysource offundsthatthe mortgageInsurer mayhave available(which mayinclude
       funds obtained from Mortgage Insurance premiums^.
          ^a resultoftheseagreements,Lender,any purchaserofthe Note,anotherInsurer,anyreinsurer,
       anyothererrtfy,vany anffiateofanyofthetoregolng, may receive(cBrectfy orIndlre^amountsthat
       derivefrom (or might be chaiaetsrized as)a portion of Boirewer's paymentstbr Mortgage(nsumncft
       inej^aiweforstmj^g or modifyingthenioitgage Insurer'sifsl^ orredu^ng losses.Ifsuch agreement
       provides that an afiHIate of Lender takes a snare of iha bisur^s risk In eoodienge fbr a share of the
       premiss paid tothe Insurer,the arrangementIs often termed               retesuranca"Further;
          fi)Any suoh agreements w8l not affset the amounts that Bonower has agre^ to pay for
       Mortgage Insurance,oraify othertennsoftheLoan,Bueliagreemmitsw8l notfhersasetheamount
       Borrower will owefor Mortgage bisurence,and Bioy wOt netenfitle Borrowertoany reftind.
          (b) AnysuohagroemsntawfllnotaffeottheHghtsBoirowerhaa-lfany-withrBepsettothe
       MortgageInsuianee underthe HomeownersPretootlonAcloft088oranyotherlow.These righta
       ^y(nolude the right to roeetve eeitatn diseloeures, to request and otHaln oanoollMlon of the
       arefundofonyMoitgage(rreureneeprsmluinstliatwere uneamadattheffmeofsuehoaRc^atton
       erfennlnatlon.
             11.
       assigned to and shoB be paid to Lender.

       Du^g auoh rep^ and restoration period, lender shall have the right to hold such Mtecellaneous
       Proceeds untS Lender has had an opportunlfy toInspectsuch Propmfy to ensure the woiktias been
       -           fnI OltWAf^<OdHs4tciflfi«eC4AM
                   ^                                                                    ■ ■■ a s e
                                                    we%iw *fMM4peewif|l|«tdWWVii9fHUl UVUIIOonilRWl         as LWlQCT
                                                                                                    IdrailipOys
       msy peyfor the rspalrs and rsstoradon in aelngfedbbureemeiTtorfn a series of progress payments
       as the workiscompleted. Urifess an agiemn^tIs made in wriSng or AppR(^te Law requkes mterest
       to be paidonsuch MiscelfaneousProceeds,LandershallnotberequteMitopayBorroweranyInterest
      ^earnings on such MisoellaneousProceeds.Ifthe restoraSon orr^nilrlsnGteconomlcalfyfeasibleor
                                                                                        XndLtiLalei'
       PSNNSVLVAMA-atnstsPamfy'^^imlaUMrt'rsCdolUeUNtraRMINSraUaiENrPemsinoi/Dl
      OnBnoOocument»,ttte;                            Page B       Of 13                               PATOBDL 1011
                                                                                              04-13-2011 14«00




                                                                                                                 Case ID: I8l20i0f
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 70 of 100 PageID# 864




                                                                                  VI HBCD         8 503182676
          by this Secur{^(nstrument, whether or notthen due, with the exoese, if any,paid to Bcnrowen Such
          MieoeUaReoue Praoeede ahati be applied in the cider prodded(or In SeoUon 2.
              Intheeventofatotaltaking,deetruoftoi,ortoesIn valueoftheProperly,the MbceSaneousProoeede
          ehall be applied to the eumssecured by this Seoudiy Inetnmient,whether or notthen due, whh the
          excess, if any, pafdtoBonowei;
              lnlheeventof&partlaItQklttg,deetiueU«i,or(oe8ln valueofthe Popeityln wlilchlhelalrmaiket
          value of the RropertylmmedlafelybefiDre die partialtakbig,deetiuotfon,orloes in vcduab equd to or
          greaterthantheamountofIhesumseeoured bythtaSeeuilfylnstrumentlmmediatsly befoiethe partial
          taking, destruodon,orloesin value,unlessBorrowerand Linderothaiwlsoagreelnwfiiing,thesums
          secured by this Seouilty Instrumsntahad be reduoed by the amount of the MUmBaneoua Proceeds
          multiplied bythefoaowing Oactlon:(d)the total amount ofthesums secured Immediately bidorathe
          partial taking,, deetruotion. or lose In value dlvUled by (p) the fab* market vt^ue of the Property
          immediately before the paiUal tatdng, destmction, or loss in value. Any balance shall be paid to
          Borrower.
             In the eventof apartfal taking,destnioUon,ortossin value cdthe Propertyin whtoh thefair market
         value ofthe Proper^ImmediBtely before the parUal taking,destnioUon,orloss In valueb lessthan(he
         amountofthe eums eeoured immedlatety beforethe petUal takhtg,dostiuction,ortossIn value,unless
         Boirswer and Under otherwise asree(h wifftng,(he Mbeelianeous Pimceeds eha"                  ##, u..,
         sums secured by(his Seouiky Instrument whsmer or notthe eums are then due.
         ,         -mwtu tvw *.i H.w f            wiin« iw tiionv «ii awaru        a uBim loroamages,DOirOwer

         (ai!8iorespoRdtoLendervdthln90de^afterthodatethenotlceisgjven,Underl3authQiiz8dtoedleet
         and apply the Miscellaneous Proceeds either to restoration or repair of the Praperty or to the sums
         seMied by thieSeoui^Instrument,whether ornotthen due.'^posing Ptoty" means UieihW parto
         thatovw Bmjwer Mbcellaneous Proceedsorthepartyagalnstwhom Borrower hasa rightofaction
         In regard to Mlsoeltaneous Proceeds.
         .                      ^        ^            Of proceeding,whether oMI w oriminaL b begun that In
                                                             ftopwly Oirtlwf nmtaiW IMpalnnent of Umtor^
         interest bithe Propertyor rights underthisBeoufl^ instrument Botrowercan euresu^ ad^ultand.
         If acceleration has occurred,reinstate as piovkfed In Section 19,by oausing the action orpioceeditui
         maleifal Impairment of"^5        ^ in the Property crrtghts
                                Under*s friterest                preckideStorfeitum of InSniment The
                                                                         under tWs Security
         process
         In        of anyare
            the property  awardor
                             herebydalm(ordamagesthatareattribulabletothehnpalrment
                                    ase^ned  and ehaO be paid to fjender.                of Uiufer*8lnt6re8t



         Uiwtofto Bortaww OfanySoccMw InIntewrtdSoiroww.ten notopeiatotoirtMs,the Bab®,of
         Booowwr or aiv awessMw h intowt of Bonww, Und« alwff not bo iwntfisd to commwea
         made byjhe ortgrn^BDiiewer*arw Suocessere In InterestofBorrower.Anyforbearance by l.onder
        iluSi®®        entaies or'Jpwertylncwdlng,withoutBmilatlon,
                                  SuocessmsIn Interest of Borrower orUnder'a  aooaptanoedpaymentahom
                                                                      fri amounts less then the amountthen
        due,shallrot be a walvsr ofor preclude the exercise ofartyi^tor remedy.
               ••'«ni5«S®overBlUaWltyjCo«|giwro;8ucceasoittandAaslgimBound.
        and agrm    thm Borrow^sobifoatkms and liab%8haQ bajolntandseveiaL However,      Bonowwoovenants
                                                                                              any Bomwer
        who^^slto Security fnstniment butdoes notexseufoihe Note(a •oo^igner^:(a)Is oo-sfonlng
                      Instnmjemonly to mortgage,gram and convey the cosigner's Interest fo(ha pSMorty
        undw the l^ofthlsSecurity Instrument!(b)fdnmpereonallyoUigatedtopaythesums—
        this Security Instrument; end (o) agrsee that Under and any other Borrower can egrw
                                                                                      2i»ltia.^
        PEKHSYLVAMAr-ffingk)FarSif-Fettido Uao/Frotftlto Mao UNIFOHM irtSTRUHaKT Poftn0099i/trt
        Oi^OQeum8nii,(fte.                        Page 9 of 13
                                                                                          04-13-2011 14»00




                                                                                                        Case ID: 1812010(
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 71 of 100 PageID# 865




                                                                        VX HBCD IjOBH $ 503X82fi7fi
     acc^ralton ghion to Boirowerpureuanl to Sectfon 10 shaO bo Roomed       to oatlsfy the notfoe and
     opportimfhfto take oorrectlra acQon provtstono of thte Section 20.
                         Sii^oncea.As wed In ttite Section 21;(a)"Hazaidoue Subetanoee"are those
     eubs^M defined ae toxloor hueidous substances, pollutants, or wastes by Environmental1^
     and^fbttowkig su^ncBs;moQne,kerosene^ otherOammableortoodopetroteumproduds.toxlo
                 and herMcfdes, voIatBe solvsnts. fnaterbds contalidhg asbestos or iSwinatdehvde. and
                            WJSivffonmental^meansfederallawsJSlSS^^^
     fit £2S[f^                   relat^ health, safety or environmental prelection;(c)"Envlronmenlal
     Uw,and         an ^ri^onmental Condition means a oondfttm that can cause, contribute lo, or
     otherwtee logger an Environmental Cleanup*
         Bmroww shaQ not cause or permit the presence, use; dbposal. storaae. or retmsa of mv




    any dblfgotlbn on Lsndertbr an Envirenmottal Cleanup.                                  «"«»«««»
        IffNMJNIFORM COJOIANTB.Borrowerend Unmrftirther covenantand agree asfellows*
                                       LMwfw •««« alw wMleo toISSSiS iXte aSrton


   aMfiSIaii^Blmd                      1*^2          Ittforro Borrower of the right to relT^te after
   oTorSwSSS^TiESl.®                     aoeolwaflen and roraolosiire. Ifthe defauft Is notowed stt



   SSd*2S?nS'Sll!!,?2?SSi^
   ■ .a»-B«lM8o. Mpm paymmt « an sum. Mcurad by thb SMuiiy bistniment iMs Seewitv


                   Bonwrar.to the extent permitted byAppliceble Uw,waivesand rdeases anv enor
   or detbet.In proeeMihgs to enfonse iM» 8eeu%Indent,and hei^y^^the^^oK
   reilKSVI.VANlA-SIneb Fmiey-Faimt*        RteoUmFOftM fNSWnfttSlir Potmsoso1/M
   Onai»Ooc«m«is*fi»                      page 12 of is                               RAfflSCL 1011
                                                                              oe..i3-2oii letoo




                                                                                              Case ID: 1812010(
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 72 of 100 PageID# 866




                                                                           VI nSOD bOAB a 50318267<
          piBMntorfuture taws provfctihg for stay of exeeutfon,extonsfon oftfmo.oxemption firem attachment
          iovy amf sale,and home&taad exsmptfon.
              26.ReloatBteineiitPeifod.Bofio^etIinotoi^tQteprovtdadfn6eotfQii1d8haIlexistidtoonehour
          pdortothecommancemantofbldd&igara^eHs^eaieorothereafdpumjanttotfileSectfi^fnslrument
             26. Purchase Money Mortgage,(fany ofthe debtseouredl^ this Seeuri^IrtstrumentlB tent to
          BorrowertDacquIredfletotheP^ef^,thisSecuihytnetrumentehSII beapurdtase mcmey mortgage.
             27.(ntereatRate AlterJudgmentBorroweragreeethatthetnterestrate payabteafterafudgment
          teenteredon the Noteorlnon aettonofmorlgageforeoloeureehanbelheiatepa^leltom tfmetotime
          under the Note.

              BY 81QNINQ BELOW,Borrower accepts and agrees to the terms and covenants contained fn this
          Beouilty Instrument and In any Rider executed fay Borrower and recorded with h.

                                                                                                 (Seal)
                                                     fiour B• KCCSOUD

          cosBBomrealtb of PBBirssLyiuixli
          county of PHZZJUIBLyHXiV

               Oo tbiSf the W                                              befose aor
                                             # the nsdarsfgaed officerr pexseaally e{9?aased



          kamm to &e (or eatisfaetovfly proven) to bo tbe person wlieso neB&ete)
          ie/are sttbsovibed to the wltliln instrument and aeknowlodgcd that
          be/aho/tbey exeouted tbe same for tbe purposes tberein eontai^d.
              Xn mitness whereof Z bereunto fiet my hand and effioiaX^
               My Gomaiseion oxp^ei                     IV

                                                                      Sitlo

                         NaTAftlALSEAL
                         YELfNASHIGUH
                       NotsryMIe
             uwra KcaaAHewR.isoHiaw^
                                  .2014




         Certificate      ilden
             I,
         do hereby dbrlff/ftat the coii^addreea^the wahlfiwtamed Mortgagee Is 5X52 emoeSm
         PR, imOXy HX 48098-2639
             Wllnemnivhanitthls                    dmol



                                                                                    Agent Of Mortgagee
         PerfNmVANIA-S&isbFaisIIH^nnfo Mso/AodtfraCUteoUNIFORUtNeraUMEMrito90901/01
         ORfinoDoeumantStCna                   Pago 13 of 13                               PAEOBJL toil
                                                                                   04-13-2011 14t00




                                                                                                     Case ID: I8i20i<
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 73 of 100 PageID# 867




                                                VERIFICATION
       By my autograph, wcl-signalure and hand-sealed, I
       living being and womb-man, verify that the factual statements made in Response to the REQUEST
       FOR           PRODUCTION             OF             DOCUMENTS,             piesented       by
                                                      ■» 8*"® inic, correct and made with honor and free from
      any misleading information, lies, deceit or untruths, to the best of my knowledge, information and
      comprehension.


      Respondent-Beneficiary, :Vcra-L..Jones:, verify thai In accordance with The Most High's Laws,
      Cogens (International Law) and Customary Laws governing International commerce, that the
      statements presented herein ore made with titc utmost knowledge and intent to present the TRUTH,
      without breaching any Confidential and Private Information, and that it is comprehended that having
      intentionally made any of the within statements with the corrupt mind with the intent to commit
      nefarious, deceitful and peijurious acts, that .such actions cause an understanding for submission to
      the estoblished 18 Pa.C.S. §4904 relating to un.swonj fnlsifications. that have customarily been
      codified as per./«.v Cogens,


                                                                       By my hand and my seal:




     Time Stamped and Dated:
                                                               Autograph of: :VERA-D.*^d^S:
                                                               In Propria Persona^ Sui
                                                               The Authorized Representative of
                                                               ©May E. McCIoud*"** and the Living
                                                               Woman and Being as Created by The
                                                               Most High.

                                                                       ~AII Rights Reserved-
                                Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 74 of 100 PageID# 868




      >-f,v!« -•
            m^M
>'~u4,^4'JSiri%lval''i«                    ii



                                '4i VCi.'ff'~'

                                                                         •» - <-fc /r "            ?M'ir    < 4




, :i4'jCt*kfr,'. ■ •:'■
                 %mi
                                           ¥




                                                  •>^44':      414'                                               ^0^^:^;/'^^h:>i-'r'r '
                                                                                                                    T " 4 ^      <>    !.          .-




                                                   ■S'' ■</.■•:;■
                                                      '             ''           -j* A ^ ■' 4-   ' ,   •»    »* 4      _
                                                                                                                              ■■■' ,        ■ '■
             S^ /•* ■»''<^ >   » , f" 4"




    ^ rv-
        K
              '1
            Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 75 of 100 PageID# 869
                                                                                                                           {C/icck One ProgtvmJ
C ^1^ tlECIltrt ofCommon Pleas of Philadelphia County                                                   □,' Commerce                      □ Mass Tort
    MOTjiJ^J'OREXTRAORDINARYRELIEF                                                                      I     I Day Forward/Major Jury    j | Non-Jury
                                                                                                        □ Arbitrarion Appeal
                                                                                                      CONTROL NUMBER



                                                                                                                                 ,      <>25763




                                                               ¥-;—                                  Mm                              .TERM, JSLOl^
                                                            Plamtiff(s)                                     month                              Year




                                     vs.




       ■I                                     ^
                                                        Defendant(s)




                    Filing of:   :                      II gv?f iT
                                             Hame of Filing Party
                                                                                                                         Plarntifr        Movanl

                                                                                                                         Defendant        Respondent




   NAME or PUINTIFF AND COUNSEL                                                  NAME OP DEFENDANT AND COUNSEL

                                                C^^fitar^an                                          : JoAiso.: ^nc/jJfM jF'
   MtcAdtt/

   ASSIGNED TRACK (Cbecl: one)                                                   CURRENT ArPLlCABLE CASE MANAGEMENT DEADUNBS (Catapiftr att dalrt fubtcqatnt to
                                                                    CtJ-C        thedatrypttire asilag to be eMtttdrA
                   Expedited                      Complex                         EZ Discovoy Deadline                                  lEal
                                                                                         ^pert Discovery
                   Standard                       Extraordinaiy
                                                                                         potion Deadline                                               V 0^/9
                                                                                   y/^ Settlement Conference                                          /a !LOJ<^
   NAME or JUDICIAL TEAM LEADER                                                     y/ ^trial Memo                                      MadifL JO ^if/9
                                                                                    \>lTrial Date


   SET FORTH DATES OMMUANU OF ORDERS ON PREVIOUSLY FILED MOTIONS FOR EXTRAORDINARY RELIEF - ATTAOI COPIES OF THOSE ORDERS




                                                                                                        Matrix Financ Sivc. Vs Mcdoud ElaLMTEXR



    01.s (Rav.oa/nj20i4)


                                                                                                                        7050341900074
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 76 of 100 PageID# 870




                                                  IN THE COURT OF COMMON PLEAS
   MATRIX FINANCIAL SERVICES                      OF PHILADELPHIA COUNTY

                Plaintiff,                        CIVIL DIVISION-LAW

                                                  DOCKET NO. 170503419
   V.



   :MAY-E. MCCLOUD:

   -AND-



   :VERA-L.JONES:etal
   in Propria Persona SuiJuris

                Respondents.



                                           ORDER

         AND NOW,this            day of               2019,upon acceptance, comprehension
  and consideration and any response thereto, it is ORDERED and DECREED that said MOTION

  FOR EXTRAORDINARY RELIEF is GRANTED, and the Case Management is modified in
  accordance with 180 days Discovery Extension.

                                                        By THE COURT:




                                                                                      J.




                                                                              Page 2 of 21
      Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 77 of 100 PageID# 871
     DESCRIBE RELIEF REQUESTED (Attach propoud Order, tritlag/nrih thr carrral dtadUats and propotrd dtadUntt)

     Set forth the efforts made to comply with the applicable deadlines; specify what needs to be done; set forth ail relevant activity
     which has alre^y been scheduled; and length and reason for the time requested.




    A COPY OF THIS MOTION WAS SENT OB WlLI BE SENT TO THE FOLLOWING PARTIES OR COUNSEL ON THE FOUOWINO DATES:                    ^




                         Response due:.
                                                            mar 11 2019                    (withinlQ days offiling of Motion)


        I certify the above to be true and correct

                                                                                  Respectfully submitted,




                                                                                                                            Esquire
                                                                                 Attorneyfor Plaintiff/Defendant




01-S (Rsvorao)
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 78 of 100 PageID# 872




   VERA L. JONES
                                                                          1361S.46"» Street. Philadelphia,PA 19143
                                                                                                     267.748.7111
                                                                                              Fax: 1888.696.0367




                                                 March 1,2019




   TO THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY TERRITORY
   ATTACHMENT TO:


                            MATTER: MATRIX FINANCIAL SERVICES CORP. V.;VERA L.JONES: ET
                            ALLATIVE
                            MOTION FOR EXTRAORDINARY RELIEF
                            CONTROL NO:19020924
                            MAY TERM,2017
                            DOCKET NO:03419




   Since the Initiation of this matter, rVera L.: Jones: has been very diligent in dealing with the
   FiagStar aka Matrix Financial Services Corporation situation. Prior to suit, attempts were made to
   obtain Information regarding the alleged Mortgage, which is of Issue In this matter to no avail. At
   all times, Fiagstar either did not respond to questions or further delayed by refusing to deal with
   third parties intervening on my behalf. Since becoming the Legal Guardian of:May E.: McCloud:
   in February of 2016 all matters concerning the Estate of :May E.: McCioud: have diligently been
   effectuated. During an accounting of :May E.: McCloudi's estate and questioning certain
   automatic reoccurring deductions being made monthly from her account. Is when It was
   discovered that an alleged Mortgage existed on 1361 S. 46*^ Street. Thereafter, :Vera L.: Jones:
   learned that she was joint owner of 1361S. 46**^ Street with :May E.;McCloud:. Prior to teaming
   of this information :Vera L.: Jones:, had not knowledge she owned in Fee along with her mother,
   the property in issue.

  Additionally, upon Plaintiffs filing A Petition to Quiet Title on December 10,2018,:Vera L.: Jones:,
  for the first time, saw the application for a loan that Plaintiffs provided themselves, but had not
   previously provided since :Vera L.: Jones: had requested for Plaintiffs' to produce evidence that
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 79 of 100 PageID# 873



    she entered into a Mortgage Agreement with FlagStar Bank aka Matrix Financial Services
    Corporation.

   During the submission of the December 10, 2018 complaint, Plaintiffs' additionaliy submitted a
   copy of the Notarized Deed of Trust, which :Vera L.: Jones:, at all times vehemently denied
   executing. The produced document produced and filed with the Courts was substantially and
    materially different. Specifically, documents produced to the Attorney General as well as the
   Pennsylvania Department of Securities and Finance iacked :Vera L: Jones: name as having
   appeared before the Notary. However, documents produced by Plaintiffs' counsel miraculously
   included :Vera L:Jones:, name.

   Thereafter, on January 14, 2019, allative Plaintiff's were provided with Discovery, both
   Interrogatories and Request for Production of Documents were forwarded to Plaintiffs' counsel.

   In October of 2018 :Vera L.: Jones: was hospitalized after suffering a neurological episode.
   Thereafter, The Rights of Indigenous People stepped in and began to take a more active role in
   assisting a member of the Mund Bareefan Tribe. :Vera L.: Jones: has been presented with
   neurological issue due to stress and anxiety and has been unable to tend to the voluminous
   documents allative Plaintiffs counsel have filed and submitted and demanded.

   From the inception of the transaction, :Vera L.: Jones:, was not Involved, as is evidenced by ta
   copy of the Loan application form, Michael S. Bomstein, Esq., produced as an Exhibit with his
   December 10, 2018 Petition to Quiet Title. Since the inception of this matter. Plaintiffs and their
   counsel have been informed of Respondents' status as an Indigenous being and have continued
   to ignore their rights.

   Resultingly, Tribal Counsel correspondence was forwarded to Plaintiffs' counsel on January 14,
   2019 and January 25, 2019. On February 6, 2019 Michael 5. Bomstein filed a Motion for
   Declaratory Relief asserting "the unauthorized practice of law" by Rhashea Lynn Harmon-El©
   Esq.. The Motion is pending before this jurisdictional Court. Response to the Motion was filed
   February 26,2019.

   Further, by correspondence dated February 06, 2019 Michael S. Bomstein, Esq. demanded that
   both :Vera L.: Jones: and :May E.: McCloud, who has advanced stages of Dementia, appear to be
   deposed at his office. Unfortunately, Respondents did not receive NOTICE until subsequent the




                                                                                                niljy
                                                                                                         Page 02
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 80 of 100 PageID# 874



   date which was scheduled February 14, 2019 and due to :May E.: McClouds': medical condition
   approval from her doctor and accommodations are necessary.

   Additionally, subsequent :Vera L: Jones:, hospitalizatlon and learning of the (2) two conflicting
   copies of notarized documents, one containing :Vera L: Jones: printed appellation and another
   lacking :Vera L: Jones: appellation, RLH Ma'at Law & The Rights of Indigenous Peoples resumed
   communication with the Pennsylvania Attorney General's Office as well as The Pennsylvania
   Office of Securities and Commission as well as several Federal Agencies to assist with
   investigating the matter.

   At all times, :Vera L.: Jones:, and her Tribal Counsel and other Tribal members, including a
   Diplomat, have been diligent in their attempts at finding out how :Vera L: Jones: name and
   signature were obtained on documents for a Mortgage Loan for a home she had no Idea she
   owned in Fee with a co-owner.


   To the date of this Motion for Extraordinary Relief,:Vera L:Jones:, has not received any response
   to the Interrogatories or Request for Production of Documents from Plaintiffs. Therefore,
   additional time is necessary for Plaintiff to produce documents and respond and for Respondent
   to file additional Motions to Compel Discovery if need.

   Additionally, out of the numerous requests for FOIA as well as Foreign Registration Statements
   request forwarded. Respondents have received responses from some requesting additional time
   and/or additional Information and continues awaiting responses, from the Federal Agencies,
   which by statute are entitled up to 20 business days to respond. Therefore, additional time is
   necessary for Discovery as Respondents await documents that may explain what occurred during
   the Mortgage Transaction.

   Responses from the agencies are attached. In fact In response to Pennsylvania Attorney General's
   response. Respondents have filed a Counterclaim against allative Counsel who have failed to
   register with the Attorney General's Office as required by the Foreign Registration Act.

   :Vera L.:Jones: request a minimum of 180 days to extend Discovery as well as other deadlines to
   find all the documents Plaintiff is demanding to be produced and continue working with
   authorities in Pennsylvania and Federal Agencies to obtain information concerning this matter
   and the parties involved and alleging to have standing, claim and recourse in this matter.




                                                                                                9
                                                                                                       Page 03
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 81 of 100 PageID# 875




                    EXHIBITS
                                 A-J
   Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 82 of 100 PageID# 876


 AFTER VISIT SUMMARY                                                                                                                Penn Medicine
 Vera L Jones DoB:8/1/1958                                                                        C3 10/21/2018 9 HUP EDOU RAVDIN 2 215-662-3956

 torjVf*maior>trosntnarj!n3AT!j:mtuestneno%at'mnv n.'U It* -vrr-.'utti aSMfn-r     j.»tt.c3c>t-Mn>.-« -.v«.3vr3nMu«r.Mtn>"-UEm< st'.wiMauitawtcsoia-jk'n imwcttiP'KM-'Tm



 Instructions
 Your personalized instructions can be found at the end of this document.


             Schedule an appointment with Your neurologist as soon as possible for a visit In 1
             month (around 11/22/2018)

  jigj Schedule an appointment with Karen Melissa Duckworth, MD as soon as possible for a
             Specialty: Family Medicine, Internal Medicine
             Contact 131 E thelten Ave #9
                      Philadelphia PA 19144
                          215-685-5745
tutWiaosnTi^ ms£i.T\;^^Kin3Zir;..gMt>r-Tr~Tar"Br«ia<air.-v»?   \-r'r—rr-t.   ■■■         w—




Today's Visit
You were seen by Felipe Teran-Merino, MO,STEFANIE B PORGES, MD,and Akosua Nuamah, CRNP, MSN
Reason for Visit
Numbness

Diagnosis
Paresthesia


Ss Lab Tests Completed
     ABL90 VENOUS PANEL
     ABO RH TYPE
     ANTIBODY SCREEN
     AUTOMATED DIFF
     BASIC METABOLIC PANEL
     GLOMERULAR FILTRATION RATE-ESTIMATED
     GLUCOSE POC
     HEME PROFILE + ELEa DIFF
     LI URINE DRUG SCREEN
     POC UA DIPSTICK
     PROTIME/APTT
     TROPONlN-1 POC
     URINALYSIS MICROSCOPIC


^Lab Tests in Progress                                                                                              0^                                         w
     TYPE & SCREEN NON-PPMC




Vera L Jones(MRN:004771465)(CSN: 205226283)• Printed^Frennie Jamshidian, CRNP at 10/22/18                                                                        Page 1 of 20
11:52 AM                                                                                                                                                                epic
               vioiL     iLiriu«u;
       Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 83 of 100 PageID# 877
     J^^ing Tests
    /CT HEAD ARTERIOGRAM W AND.WO IV CONTRAST
      CT HEAD PERFUSION
      CT NECK ANGIO W AND WO IV CONTRAST
      MR CERVICAL SPINE W AND WO IV CONTRAST
      MR HEAD W AND WO IV CONTRAST
     XR ANKLE 3+VIEWS
     XR CHEST 1 VIEW
     XR FOOT 3+ VIEWS


  S pone Today
     ASPIRATION RISK TOOL(ART)
     ED DEPARTURE CONDITION
     EEG <1 HR
     ELECTROCARDIOGRAM, COMPLETE
     HOSPITAL BED REQUEST .
     INITIATE OBSERVATION STATUS
     NO
     POC TROPONIN
     REASON FOR NO VTE PROPHYLAXIS - HOSPITAL ADMISSION - MEDICATIONS

 ^ Medications Given
   acetaminophen(TYLENOL)last given 10/22/2018 9:08 AM
    gadobenate dtmeglumine(MULTIHANCE)last given 10/21/2018 8:15 PM
    lopamidol(ISOVUE-370) last given 10/21/2018 4:29 PM
    multivltamin last given 10/22/2018 9:09 AM

 Your End of Visit Vitals
        Blood Pressure               BMI                          Weight
        109/72                       24.60                        134 lb 7.7 oz           §1
        Temperature (Oral)                                        Respiration            Q Oxygen Saturation
        98.2 "F               OsT                                 16                     m 97%
        BSA
  0     1.61




What's Next
You currently have no upcoming appointments scheduled.


Assistance for future appointments
                                                                                                                        I I
For assistance with scheduling a follow-up appointment with a Penn Medicine physician, please call (267)414-2208 and
indicate that you were seen in the Emergency Department.




Vera L. Jones(MRN:004771465)(CSN:205226283)• Printed by Frennie Jamshidian, CRNP at 10/22/18             Page 2 of 20
11:52 AM
   Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 84 of 100 PageID# 878


 AFTER VISIT SUMMARY                                                                      Penn Medicine
 Vera L. Jones doB:8/i/1958                            Q 12/20/2018 2:00 PM 9 Neurology South Pavilion 215-662-3606

                                                                                                                  i»«2Jni3*CU4W»«




 Instructions from Jon Rosenberg, MD
 Please contact the neurology office if you have any new symptoms of numbness, weakness, visual changes. If your
 headaches worsen In quality or frequency, please contact us as well.



         Return if symptoms worsen or fail to improve,for Numbness, weakness, headache.
                                                               •v»*s4*aTO^afc*cisntt»n:




Today's Visit
You saw Jon Rosenberg, MD on Thursday December 20,2018.

        Blood Pressure                BMI                           Weight                     Height
                                                              (2^
        118/63                        26.08                         142 lb 9.6 oz         61   5' 2"
        Pulse                         Respiration
       88                             20




What's Next
You currently have no upcoming appointments scheduled.


You Were Seen At
NEUROLOGY SOUTH PAVILION
A Facility ofThe Hospital of the University of Pennsylvania


Schedule Your Appointment
Disposition
Return if symptoms worsen or fail to improve, for Numbness, weakness, headache.




Vera L Jones {MRN:004771465)• Printed by Maksym S. Marek, MD at 12/20/18 2:58 PM                    Page 1 of 2
    Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 85 of 100 PageID# 879



                           CITY OF PHILADELPHIA

 DEPARTMENT OF PXJBLIC HEALTH                                      Thomas A.Farley, MD,MPH
 AMBULATORY HEALTH SERVICES                                        Health Commissioner
 Health Center 9
 131 East Cbelten Avenue                                           Thomas P.Storey, MD,MPH
 Philadelphia,PA 19144-2153                                        Executive Director
 Tel:(215)685-5745
 Fax:(877)542-9011                                                 Chanel Conley,MHA
                                                                   Director, Health Center 9




 Januaiy 18,2019




  VERA JONES
  1818 S ALDEN ST
  PHILADELPHIA,PA 19143-5504


Good Morning,

  We regret to inform you that on February 1,2019,Dr. Mark Bur,Psychologist will no longer be with the City
ofPhiladelphia.

   This letter is to let you know that we need to cancel your
appointment.

   We are unsure ifthere will be a replacement for Dr. Bur, but on your appointment with your physician you
can ask.


   Once again, we are sorry to see Dr. Bur leave us and especially sorry we had to cancel your appointment.
Thank you.




Health Center #9
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 86 of 100 PageID# 880




   P;0. Box 7446
   iPhiladelphIa Territory,Pennsylvania                                                    C/01315 Walnut Street,Suite 320
   Commonweaith 19101]                                                                      Rhashea Lynn Harmon El, Esquire
   Phone: 401343.0529                                                                                (Philadelphia Territory,
   Cell:267.312.7322                                                                                           Pennsylvania
   Rhashea Lynn Harmon El,Esquire*                                                                   Commonwealth,19107)
                                                                                                    United States of America

                                                    RLH Ma'at Law
                                                   rihgflhmaatlaw.com
                                                    Fax:1.888.696.0367


                                                     January 14,2019


   On Behalf:
   MAY EMcaOUD ESTATE
   C/0 VERA JONES Authorized Representative and LEGAL GUARDIAN
   1818 S.Afden Street
   Philadelphia,Pennsylvania 19143>S504

   To:
   SENT VIA EMAIL mbomstelnggmalLcom
   and REGULAR MAIL:
   Attention: Michael Bomsteln,Esq.
   The Land and Title Building,Suite 2126
   100 S. Broad Street
   Philadelphia,Pennsylvania 19110

   AND


   SENT VIA EMAIL VDolma@stradlcv.com 8i AstutzmonOstradlcv.com
   Attention:Vladimir Palma,Esquire
   2005 Market Street,Suite 2600
   Philadelphia,Penns^vanla 19103

                                             RE:           MATRIX FINANCIAL CORPORATION SERVICES VS.
                                                           MAYE.MCaOUDETAL
                                             DOCKET NO: 170503419



   Greetings:

   This correspondence is to inform you that RLH Ma'at Law &The Rights of Indigenous People's represents the Estate of May
   McCloud and Vera Lynn Jones In a limited scope regarding the above matter.

   The Indigenous firm has been retained to assist In the above matter as well as to assist In the matter concerning the
   Petition to Quiet Title.




   • NY.PA. NJ
                                                                                               Legal Balance and Order
   Authorlzod Intornatlonotly
   "All Rights Rosorvod"
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 87 of 100 PageID# 881




                                                        ^/ug^6          Jlh^moa6 @^ofi(e
                                                                                      '

   At this time, the firm will accept all docuihehts from Counsel repr^enting Plaintiffs In the above matter, which are
   forwarded and mailed to either Vera L Jones and/or May E McCloud.

   All documents,correspondents In an attempt to ease the stressful burden on Respondents shall be forwarded to:

                                        (Address]
                                        c/o RLH Ma'at Law et al
                                        1315 Walnut Street,Suite 320
                                        The Philadelphia Building
                                        Philadelphia,Pennsyivania 19107

                                        And/Or

                                        Email
                                        leealdocsOrlhmaatlaw.com



   In an effort to reduce any further delay In responses et cetera in this matter,the following documents:

       a) Respondents' Response to Plaintiffs' Requests for Production of Documents;
       b) Respondents'Preliminary Objections to PlaintlfTs Petition to Quiet Title filed December 10,2028;
       c) Respondents' First Discovery Request Interrogatories and Request For Production of Documents Directed to
           Plaintiffs,

   shall be forwarded to each counsels'email of record on January 14,2019 and subsequently forwarded by regular mall.

   Additionally, let this correspondence reflect Notice of Intent to file a Motion to Extend Discovery as well. Should counsel of
   record agree or disagree to the extension please advise.

   It Is our intention to assist Defendants in this matter and to alleviate much of the legal procedural requirements while also
   acting as an advisor to Respondents.

   Additionally, within the limited scope of our representation we are bestowed with the authority to discuss ail matters with
   you as we would with full representation.




  •NY.PA, NJ
                                                                                                    Legal Balance and Order
   Aulhorlzod Inlornatlonolly
   "All Righto Rosorvod"
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 88 of 100 PageID# 882




   Thank you for your attention to this matter.

                                                  Most Sincerely and in Honor,

                                                  Without Prejudice U.CC 1-30B




                                                  Pjfvatc Attofn^nd Trustee of RLH Ma'at Law
                                                  and the lUgh^fthe Indigenous Peoples and the
                                                  AuthorizWflepresentatrve and Owner for
                                                  Rhashea Lynn Hiarmon Foreign Trust

                                                  >AII Rights Reserved-
   cc:
   File
   Ms.Vera Lynn Jones

   Enclosures.




  •NY,PA. NJ
                                                                          Legal Balance and Order
   Authorlzod Intornatlonolly
  "All Righto Rosorvod"
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 89 of 100 PageID# 883




                                    CERTIFICATE OF SERVinK

     By my autograph and seal, and in conformance with(he Uniform Postal Act(UFA)and laws
     governed by the Uniform Postal Union (UPU),I                   ,hereby
     Certify that I have caused the within INTERROGATORIES and REQUEST FOR
     PRODUCTION OF DOCUMENTS directed to PLAINTIFFS to be served by United States
     Postal Service(USPS)by First Class CERTIFIED Mail on Januarj'\S,2019 to the following
     persons, agents, and/or living beings:



     Appellation ofPlaintlfTs Agent and Title;    MICHAEL S.BOMSTEIN,ESQUIRE
     United States Address/Jurisdiction:          The LAND TITLE BUILDING,
                                                  SUITE 2126
                                                  lOOSdUTH BROAD STREET
                                                  PHILADELPHIA,   PENNSYLVANIA
                                                  (19110) defacto
                                                  Email: mboinstcin@gmail.coni

     Appellation of Plaintiffs Agent and Title:   VLADIMIR PALMA,ESQUIRE
     United States Address/Jurisdiction:          2005 MARKET STREET,SUITE 2600
                                                  PHILADELPHA,          PENNSYLVANIA
                                                  [19103] defacto
                                                  Email: Vpaliiia@stradlev..coin and
                                                  Astutzmnn@strfldlcv.coin




                                                        By my hand and my seal:




     Time Stamped and Dated:            Zd/f
                                                        Autograph of::VERA-L.::JONES:
                                                        In Propria Persona,Sui Juris,
                                                        The Authorized Representative of
                                                        ©May E. McCloud^'^' and the
                                                        Living Woman and Being as
                                                        Created by The Most High.

                                                        •~AI1 Rights Reserved-
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 90 of 100 PageID# 884




                                           tD^nurteeanbllatt^fr
                                            Stpim Jlonmrn <£U CtfQnfre

                                            Cdl:267.$l2j3a2
                                           dfax: 1686.396.0367

                                            February 11,2019


   On behalfof:
   Vera L.Jones El and May E. McCloud
   C/0
   ''^nihashea Lynn Harmon- El^,Esquire
   RLH Ma'a( Law & The Rights ofIndigenous Peoples
   1315 Walnut Street, Suite 320
   Philadelphia Territory,Pennsylvania Commonwealth Republic[I9143]

   To:


   REGULAR MAIL:
   Olflce ofthe Comptroller ofthe Currency(OCC)
   400 r'* Street S.W., Suite 3E-218
   Washington Territoiy, District ofColumbia Republic[20219]


                               RE:    FOIA and REQUEST FOR INDEPENDENT LOAN AND
                                      PRF^FORECLOSURE REVIRW


   Greetings Agents et al:

   As per correspondence dated Januaty 28,2019 and Complaint forwarded to the Department ofTreasury
   regarding alleged LOAN: 503182676 asserted as issued by FLAGSTAR BANK, MATRIX
   FINANCIAL SERVICES CORPORATION and E&E FINANCIAL,INC. this correspondence is
   presented to you as a request for an Independent Loan Application and Foreclosure Review of the
   following alleged Loan which is currently in litigation foreclosure suit, initialed by FlagStar Bank,
   through its alleged assignment to Matrix Financial Services Corporation.

                  Loan NO.:
                  503182676
                  Property Address in Philadelphia Territory:
                  1361 S.46"* Street, Philadelphia,Pennsylvania Commonwealth |19]43|
                  Loan Serviccr:
                  Matrix Financial Services Corporation
                  Purported Note Holder:
                  FlagStar Bank
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 91 of 100 PageID# 885




                 Date of alleged Mortgage:
                 April 14»20n
                 Date of Foreclosure:
                 Currently in Litigation

   We» RLH Ma'at Law and The Rights of Indigenous Peoples represent the interest of the alleged
   Mortgagor's in tliis matter. In May 2017, FlagStar and Matrix Financial Services Corporation, which
   we know is a shell company created by FlagStar to circumvent any MERS violation allegations
   asserted in defense against Foreclosures, filed suit against: May E. McCloud and Vcra L.Jones.

   Matrix Financial alleged within their complaint in summary that because both McCIoud and Jones
   executed a Deed of Trust and then subsequently failed to continue submitting Mortgage Payments to
   FlagStar Bank,tliat they were empowered with tlte authority,due to this alleged breach ofthe Mortgage
   Agreement, to obtain title to the said brick and mortar identified as 1361 S. 46''' Street, which they
   allege botli McCIoud and Jones provided as Collateral for the alleged S70,0d0 Loan.

   The compelling and probative reasons supporting a request for an Independent Audit and Review are:
      1) Prior to receiving Guardianship Rights in February 2016 over McCIoud, Jones was without
         knowledge, information, or belief regarding any ownership rights in the asserted territorial
          premises identified as 1361 S.46"* Street.
      2) In February 2016 an Orphans' Court Order adjudged May McCIoud incapacitated due to critical
          stages ofDementia and appointed Vera Jones as her legal Guardian.
      3) Through an accounting of May McCloud's estate, Vcra Jones became aware that both May
         McCIoud and Vera L Jones were owners in fee of the Philadelphia Territory brick and mortar
         1361 S.46"* Street as per publicly recorded deed.
      4) ThereaAer, the property was conveyed to a Private Indigenous Trust.
      5) Vera L Jones was later notified that an alleged mortgage for $70,000 existed on the brick and
          mortar 1361 S. 46'*' Street.
      6) RLM Ma'at Law and The Rights ofIndigenous Peoples were contacted regarding the matter.
      7) Several Communications were made in vain to contact FlagStar and obtain:
                    1. Evidence regarding their rightful claim to the Mortgage,and
                     2. Cease and Desist of any and all harassing contacts directed at May E. McCIoud
                        and Vera L.Jones at all time during the day and night.
      8) The OITice ofthe Pennsylvania Attorney General was contacted and a Complaint was issued.
      9) The OfTtcc of the Pennsylvania Deparlmeiit of Banking and Securities was contacted and a
         Complaint was issued.
      10)Harassment and violations of the Consumer Credit Protection Act as well as Fraud were
         asserted and communicated.
      11)FlagStar in compliance with a request from the Attorney General's OfRce as well as the
         Pennsylvania Department of Banking and Securities produced a copy of:

                     1. Deed ofTrust,
                     2. Promissory Note, and
                     3. Payment History.

      12)At all limes thereaAcr, Vera L Jones vehemently denied having executed any documents               rA
         regarding a Mortgage.
      13)Al all times, Vera L Jones asserted Fraud. Forgery, and Misrepresentation.
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 92 of 100 PageID# 886




       14)On December 10, 2018 Matrix Financial initiated a separate law suit to quiet title on the
          asserted Philadelphia territoiy brick and mortar identified as 1361 S.46"' Street.
       15)Within said documents RLH Ma'at Law and the Rights ofIndigenous Peoples on behalf of Vcra
          L. Jones and May E. McCloud observed a significant and material alteration ofthe documents.
       16)Documents produced by FlagStar Bank to the Attorney General and the Department of Banking
          and Securities and produced by Matrix Financial Services Corporation Attorneys were further
          MATERIALLY ALTj&R£D.
       17)Vera L Jones and May E. McCloud received Page 13 of 13 ofthe Deed ofTrust Notarized Page:
                      1. one copy produced by alleged "Creditors** without Vera L Jones name
                         included and written by the Notary,and
                     2. one copy produced by alleged "Creditors" with "+ Vera L Jones** name
                           added and allegedly written by Notary, but clearly and visibly noticeable of
                           the dificrence in handwriting.

      18) As the Comptroller of Currency, because these arc your subjects who are operating as Foreign
         Agents under the autlmrity of the United States of America, you have a duty to keep your
          subjects in accordance with the laws your government has created and established.

   Our contention as it has been since the beginning ofthis falsely contrived and web of lies presented, is
   that FlagStar and/or Matrix Financial Services Corporation and their Attorneys have knowingly falsely
   asserted and presented materially altered and fraudulently contrived documents to buttress their claim
   to property they so desire to acquire for financial gain, and have no lawful claim or right. This is most
   evident.

   Additionally, at no time through continued requests for evidence of payment to May E. McCloud of the
   $70,000 have either FlagStar Bank or Matrix Financial Services Corporation produced any evidence
   supporting their contention that funds they allege to have loaned to May E McCloud were in fact
   delivered.


   For your review and analysis we have enclosed the documents attorneys representing Matrix Financial
   Services Corporation produced upon filing a Petition to Quiet Title on December 10, 2018 within the
   Jurisdiction and Territoiy ofthe First Judicial Court ofCommon Pleas Philadelphia.

   Again, as mentioned, the Treasury Department has recently been provided with correspondence
   representing a Complaint against those listed in the correspondence along with attachments, however,
   this correspondence's specific inquiry includes a Freedom of Information Act Request, regarding
   infomiation outlined above, as well as an Independent Loon and foreclosure review of this matter and
   perhaps others involving the same participants.

   With the high level of public interest involving any and all fraudulent mortgage corrupt practices, this
   information is not only relevant to the protection of my Tribe but also to others who may have sufTcrcd
   and may be suficring from he same deceptive tactics and systemic practices.

   Again, there is clearly wrongdoing in this mortgage matter and it is one that the Pennsylvania
   Departments and courts appear to not want to get involved or reveal.

   We can be reached at:
                         lepaiilc>c.s@rlhnma(hnv.com
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 93 of 100 PageID# 887




                              -and-

                        c/o
                          Rhasliea Lynn Harmon-El®,Esquire
                        RLH Ma'at Law & The Rights ofIndigenous Peoples
                        1315 Walnut Street,Suite 320
                        The Philadelphia Building
                        Philadelphia Territory,Pennsylvania Commonwealth Republic[19107]

    We look forward to your prompt, thorough and timely response.

                                                           Most Honorably,




                                                                    5^                   Esquire
                                                                    Law
                                                                      wyera           selor in Law

                                                              Rights oflndigcndiis Peoples
                                                             "All Rights Rescn'cd"

   Enclosures.

   cc:   Internal Revenue Service
         U.S. Postal Inspection Service


         Yamassce Court
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 94 of 100 PageID# 888




     P.O.B«<7446
     IfMbde^plriiTBritotY.Pennsylvania                                                      </01315WalnutstreetSuite320
     Csnunomnafth19101}
    Phcna 4OL343J0529                                                                        Rhasbea Lynn KonmuiB,Esquire
    €60:207312.7322                                                                                   [PflltatfelpfdaTeimoiv,
                                                                                                                Pennsylvania
     RKashea Ivnn Harman B,Eiquire*                                                                   Commemveaftb,19107)
                                                                                                     United Slates ofAmerica
                                                            RLHMa'atlaw
                                                            Fax:13883903357


                                                            isnuafy28,2019

    Onfiifiaff:
    VBUl.JONB and MAYE.MOCUMID
   C/0 mJH MA'ATUWANOYHE mansOFINDIGENOUSKOFtB
   191S WalnutStreetSuHe320
   Flilladel^,PmmyfvinEa19107

   To:
   SGKrVIAFAX:32534340»
   QttdllCGUtAllMAiU
   Atl8fitiemfCDSRAlBUIUDW0FlffVESnGA1K)(»(m^
   AT1Blin0N{6ENBUafltAUDAIlD0TNERC»MINAtMATnEIB
   WlDlami.Gteoiir.BtBrffog
  600AirfiStreet8** Ftoor
   FhBnl^plite,PA 19106

                                                      RE:     MAYEMCOOUD
                                                              BCP.17354X»81S

                                       fflAUDANBOIHERCRIMINALMATmttCOMPLAIIir
                   «NOnCETO PRINOPALIS NOVICSTO AGENT;NOHCETO AGENT IS NOTICE TO PmNaPAL"

 •Greetings:

  Thiscorrespondence Is to represent a second ComptalntHled In reference to the above senior citixen May E. McCloud that
  Involves an alleged Mortgage she allegedly executed on April 14,2011. For purposes of providing you with the necessary
  Information aformal Complaint would request here IsthefoilowfnB:

 May E. McCloud In h^ united states corporate legal status. Is an elderly IMng being vdth an Incarnation date oh
 Septembef06,)9^.
 Shb resides at:1361.$.46*^ Street
 ^lladelphla,Penn^i^nta Commonwealth Terrltoiy 19143.
 She.ls represented by for tegal Guardlen end blolt^Ical daughter, Vera Liones as of February 8,2016 by Order granted
 through the Philadelphia Orphans'Court because May E. McQoud's Dementia had reached a d^ree that wassubstantially
 Interfering with hersafiety and her natural dally life activities.


 * NY,PA.NJ ft Mund Bsmfan
                                                                                            Legal Balance and Order
 Authoiiiod InttmotloiMlly
 "AO RlgMo Rosofvod"
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 95 of 100 PageID# 889




     Her phone nttmb»'whoeshecen be reached H:267.74&71U
     ShecunentiyreiFdei with Mey E. McOoud end tencbtoor monitorsher dally care.




                                                               «»loxUnS to 0 Sentor oAh AUietmer'i/lDemsmla or at a
    rnwn^ i^Uhed capacity fft 2011, While poiieising fcno^idediBe that the Senior cwiied property ioltttf/In tte
                       ^
    teymitoiBntaolitalnat   B^iirfentienet.
                          h»»^      of^tha We        secoiMtlnvohMftda
                                                 aSe,ed                      that aibeoiioa
                                                          Unto had dene, leoognUng       thatthe
                                                                                              theJoint oainaron
                                                                                                  totatutes   In fee,
                                                                                                                 tha
   dotuniMts waa mt km (eadli« to tha nnduslon that tha alleged UntofWRed the doannentt bg adding the Jidnt
   0*^In to algnatiue airi name wtaly to the Moitgaga Documents. ThH Invohes bets that Inwira sulseqiient
   addtoiMldMamenttahwrnngsidhietiuMngfeiiaiyawyor adding tepondentfanes'nameto docamanisto ohierti.
   appearancethat Respondent appeared hefiDtethe Notary Public on April14,2011.
   Hiefollowh^suinmaryofeventsslnce M8rch2016 willsubstantiatethe Fraudulent Oahn.
   The Complaintisfiled against:

   FtACStARBANK
   Theindhdduaffs)wHh whom theComplalnt was made known b:
   MichaelSwain,from the OfficeofthaPresident
   AddresKSlSl Corpoiate Drive,TtoyMldSOPB-lBP
  MATRIX HNANOALSBIVICQ COffi^RATTON
  Its'counsel Rsted below.

  LOANCARR,UC
  Address:P.O.Box 8068
  Vlrglnlo Beech,VA23450

  PHEIAN,KAtUIIAN,DIAMOND &iONES,UP
 The(ndlvldualfs)wift wfiom tire Complaint was made known b;
  MldiB^^PeR^no Esq.and AbigailBiunner,Esq.
 Addresi':^6;i7JFK Boulevard,Suite 1400
 One PenndeM^Plaza
 Phttadelphlo,^nsyfvanla Commonwealth Terrftory 19103

 * NY,PA# Ni& Mimd BaiTefBn
                                                                                                rhmea and Ordor
 AtrtltorbotiIntsmattonolly
 *'AII RIsMo ftpservoir
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 96 of 100 PageID# 890




     THEUWOFnCESOFMNNOIAaSOMSTaN                                     ^Jwfyenoaf &9^''
     The Ini^ifralCs)with whom the Compfalntwasinstfe known Is:
     MkhaeiS.Bomstdiv £M|ufre
     AdireiS! Theland TItteBuI!d!hg,Stite2326
               100S.efO8dSti«et
               PhilBdelph!^ Feimsyhmnta Commonweafth Territofy19110
    STRA0tEV,R0mW,STCVEN5&VDUNG,LLP.
    Yherndlvfdual(s)with whomtheCompfaInt was made known are:
    AndrewfCStutzman^Bqube and
    VtadlmirPatmeu Esquire
    Address:     2CNBMafk8t$treet5UIte2000
                  Phltadetphlq,Pennsylvania Commonwealth Territoiy 191(B
   THERRSriUOICMlOiSlltfCr OFPENNSVLVANIA OFnCEOFitRNOAL REOOROS
   The IndMchial(s)adth whom the Comidalnt was made known Is:
   OiilsSoite and Usa Collins(Intake Investigator atthe Pennsylvania Human Relations Commbslonl
   CommonweafthCottrtofPennsylvanlB
   Supreme Court ofPennsylvania

   THEPENNSYLVANIA HUMAN ROAHONSCOMMISSION



   THECOMMONWEAiniCOURTOPPfiNflSyLVANIA
  The Irufhddttalfs)with whom the ConqdNnt was made known is:

  THESUPREMECOURTOFPENNSYLVANIA
  Thelndtvlduat{9)With whom the Complaint was made known Is:TheOfRoe ofthe Prothonotarw John W.Person Jr.ESquIre
  An appRcatlon for Relieffor Mandate and Injunction to Cease Obstnictlng Access to Filing Documents was filed with the
  Supreme CourtofPennsylvania.
  On December 15« 2017 conespondenoe was directed to Attorney A. Taylor Williams Infiomilng that a Resporue/Answer
  was required to befifed on or before December 29« 2017.
  ApproidfflBtdy on Janu8ry28/29 2018 oorrespoiufence and Oide'was recdved from the Supreme Owrt of Pennsylvania
  Office ofthe Prothonotary DENYING Respondents'REQUESrFOR REUEF.
  Respondents never received any such response with art opportunity to reply or rebut The matter was dismissed without
  providing opinion,reason,or argument

 SUMMARY OF FACTS:

 On March 3,2016 correspondence to RagStar Bank was sent regarding the ceasing of any and all automatic deductions
 being made to May E. Mcdoud's Account for purposes of conductlfv an Accounting of May E. McaotHPs Estate. Ste
 EKhm'W,

 Subsequent reqddng NOTICE to cease all automatic deductions while the accounting of the fotate took place, FtegStar
 foiled to comply atid cease automatically withdiawlng funds from May E. Mcdoud's account and continued withdrawing
 ^ndswithoutauthor&atlon forthe monthsofApril, May,iune,July,Augustand September.
 ^NY,PA,NJ.& Mtmd Dfifiofen


"All Righto RoMp^sir
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 97 of 100 PageID# 891




     ntafebynsgstar.

                                        '^evondentiones
    w^draw fundsfrom said Account and NOIICEO           by correspondence
                                              fie^ndentthat  her account mayitotHyfiig Respondent
                                                                              be"delinquent*  as aofresult
                                                                                                      tbefrSee
                                                                                                            tnabnity
                                                                                                               ficftOftto
                                              biWated the professional services of Mr.IfeerO. Raven Mekhlc Q to conduct a
    FDrensfeAudttlntotheanegedMortBa^Stefiiftttfe'r.
    On November               Notice wasforwarded to flagstar Bank of YfilnM^arty Intermedisry assisnmentto Investigate and
    communicate wHh flagStarregardlngthealleged Mortgage matter.iOefidUMtIB*.
   On December 20,2016. Respondents Rled a Complaint with the Office of Attorney General Consumer Aff^rs Harriiburg.
   Seefiiftttifif"1?^

   On Decemb^ 23, 2016 Respondent iones In a good fsllh effort while continuity to Investfeate the legality of the
   Moftgagt forwarded an amountto Fl8gSl8rtotaltng$524.00bychecfcff3367. Attached to the documentsforwarded was
   an AffidavitofTlnrthnotariiedDecemberas,2016. SeeDdmf,
   On December 27, 2016 PlagStar forwarded Notice of Declination of ThIrd*Party Authorfiatlon noting that FlegStar's
   'Stamford Authorbatlon Form was not used'.SeefidUbN'G*.

   On iamtary 05,2017,the Pennsylvania Office of Attorney General Consumer Affefrs In Kantsburg received e Complaint
  fBed by Respondents.SeeficbfUr VWneSlaatpedeiidDated*lteee!iiedJ»CS20M3r,

  On ianuaiy 9, 2017, Correspondence was fonrarded to RagStar because phone cells from FlagStar debt collection
  department continued at all times of the day and night and RagStar continued to contact Respondents and Ignore
  Attorney Harmon's correspondence and Noticesto Cease contacting and harassing her clients. See GdUbfl vr»

  Oflfonuary u,2017,the PennsyfyanlaOfRoe of Attorney General Buieauof Consumer Affairs In Philadelphia received a
  Complyfiled by Respondents.SeefiddUI^TZiReSMayedeiKfllflteid'RacehmfiiaHi212027*.

  On January 16, 2017, Respondent Jones received correspondence Informing her tiat MATRIX FlNANOAL SERVICES
  CORPORATION wasthe'mortgage loan servtcer* and thatloanCare* would be engaged to assist with said servicing ofthe
  mortgage loan.SeefidUbN'T*.

  On January 19, 2017, The Pennsylvania Office of Attorney Genera! Bureau of Consumer Affairs, Philadelphia branch
  contacted Respondents by correspondents notifying them ofthe receiptoftheir Complaint Complainant was provided Rle
  No:Ba^l7-05000815.5eefidUUIt «r.

  On January^, 2017, The Pennsylvania Office of Attorney General Bureau of Consumer Affairs, Philadelphia Branch
 forwarded corrd^ndenoe to FlagStar Bank notifying offiled Complaint against them.See EMUt VC^exeeutalty Agent
 ptmeL Mce,


 •NY,PA,NJ& MuRd BBRofan
                        /                                                                     Legal Dalance aitd
 Authoflisd brtamaittonatly
 "AllfUfihti RoMn$^
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 98 of 100 PageID# 892




     OiiMwryM.mHigSlafwce'wdsaMCoiwspendentefareABoroeyeeiigtftOfflee
     agentforthe Attorney General'sPhSatfe^hla Branch UAgem;Dana L Prfce.SteCMOfiri''.
                                                                                     RasSttr by the Pennsylvania Department
    ?.        SecufWei,
    wma,oba Consumer    A Mr.Sped^Ist;
                    Services  Grfc Monis, itba Mortsage
                                      an agent           ResolutionDepartment
                                                ofthe Pennsylvania  Supervisor was Itfenttfled
                                                                               of Banking  andand  noticedSOeficftfikft
                                                                                               securftfes.  by Crystal


    On February
    the          27» 2017,
        oiirent servlcer   PiagStar
                         ofthe loanforwarded
                                    and Hoftferrotoonse correspondence
                                                ofthe Note.              to Agent
                                                            Within this aneged    Price Informingthe
                                                                               correspondence     Agent
                                                                                                     Note^Price
                                                                                                            Deedthat
                                                                                                                  ofthey
                                                                                                                     Ttiistwere
                                                                                                                            and
    Payment Hbtoiy were cnciosed for her review.See aAOit W TBneStentpcdoitdMnfAy cgBhsiSfAftotnoy cenetof
    SCNftfo ^ManefrOBiOfr. 1t>this date January 26,2019,MATRIX RNANOALassertsthey havestanding becauseth^
    are the'currentservice provldefs'whHe FlagStarcontinues toforward Invoieesto Respondent May E.Mcdoud.
    On March 08, 2017,the Office of Attorney General Received NagSiar's correspondence dated February 27,2017.See
   BtUbU'W,

   On March 17, 2017 Respondent obt^ned correspondence horn Respondent McCfouiPs Banlg after foqulrfng into the
   accountings of her Account The Carrespondenoe noted and documented that the Account'did not rec^ a deposit for
   the amountof$30,000orthe amount$70,000.'Srefidllftft'O'.

   On March 17,2017,Attorney Rhashea Lynn Harmon<>CI,correspondence was directed to The Philadelphia Branch OfRce of
   Attorney General Attention AgentDanatPrice and FlegStar Bank Informing them ofthe:1)oontlmied Issues that had not
   been addressed or resolved and 2)foctthat Respondent had not received copies of the alleged enclosed documents.See
   BdtOHV.

   On March 28, 2017, RUi Ma'at law recdved a copy of the requested documents: 1} Note, 2) Deed of Ttust; and 3)
   AssHgnment that both the Attorney GeneraPs OfRce a^the Pennsylvanta Departmentof Banking and Securities received.
   SeefidUWir'Q*.

   On April 27,2017,the OfRce of Attorney General forwarded correspondence noting their Inability to resolve the matter.
  SsefidUbft'R'.

  On June 05, 2017, FlagStar forwarded correspondence to the Pennsylvania Department of Banking and Securities
  Consumer Services OfRce In responseto theirletterof May 30,2017.SeefiriUbit

  On June 06,2017, Attorney Rhashea Lynn Harmon,El was contacted by correspondence forwarded by the Pennsyfvanla
  Department of Banldng and Securities and Informed by Orystal Dietrich'Itrust thatthe response addresses your concemsT.
  SeeficMMt'r.

  The present reason for the refiling of the Fraud Complaint, but this time with the Federal Agency(sJ, Involves the very
  documwts end events Respondents have consistently bewi complaining to the Pennsylvania Agendes. Plalntlfft have
  conststehtlyvengaged In commtttlng forgeryacts and engaging In bad fotth transactions with Respondent Prior to becoming
  the legal Gu&fidlBn of May E. McCfoud Re^ndentJones had never hear of FlagStar or Matrtt Financial and It was ot until
  sometime subseqjiently become the legal Guardian that she teamed that what she considered her mother's home, was
  Jotrttiyowned In fee fay both she and her mother.
            •

        \
  *NY,PA,NJ & Mund Banrofan
                                                                                                Loflsl Balanco and Order
  Authoricotf Intsmatiohftlly
  "AORtshltrtaBqi^*
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 99 of 100 PageID# 893




    a                                                   "^''^ Ma.E «teO.»d B«.,/ta»«mrn& Ra,p«Hfe« ione.
                                                                                    fetM to reH»nd am. p«a«a her wHh

    Thereafter, toiwnifent began receiving matertally altered Mortgage documents on May l,2018 and then refiled In a
              suit to Quiet Title* addfdona] materially altered Mortgage documents:Someone,whether It Is RagStar, Matrix
    «n»idtelS(^e» ttmpany or any one of the other participating Agencies or their Agents, Including Attorneys, has

   The Fofedcisure situation In Philadelphia that my clients are experiendng Is not an Isolated situation* 5de fidUOft V.
   However,whatseparates thatfacts ofthis matter Ihom others Is tfiat at least In the other cases,the Complainants were
   HvfngIntfieir homesand had knowledge ofthe MortgageIn some capacity* Here^ Respondentlones,during the entire time
   her mother resided at 1361S.46'''Street, had no Idea that her name was Included on the Deed and thatshe was a joint
   owner In fee ofthe home.

   Here the facts dearly reftect;that Respondentlones had absolutely no knowledge of a Home she owned,therefoie,how
   couldshe possibly have knowingly and wflllngfy executed Mortgage Documentsand putthe home up for Collateral without
   possesringthls basic requisitefactuaflnformatlon?

  Here» In this particular matter.RespondentJones hascontended,based upon first hand knowledge.Information and beilef,
  that at no time wasshe Involved In the Mortgage Application Process and had at no tlma executed her signature on any
  documents titled Mortgage or containing RagStar Rank or Matrix Rnandal Services Corporation or eny other Persons
  daiffllngto be a creditor orto have an InterestIn said RES136tS.46l(**Street duetoa debtowed.

  Here,at alltimes prior to PlalntlHs submitting exhibits In their Complaintto Quiet Tide,Respondent had ifenled having any
  first bamMmawledgeofany mortgageor application.

  Here^ Plaintiffs eriilblts submitted In the Action to Quiet TRte evidence and support her ongoing end continued denial to
  the support of her contentions.SeefidUftft'V*Q»npfBkrito Quftt TKfefaBdOeceniber ID,2918 wAb otteebedfirMMts
  *Sq, mlC.The attached documents are void of Respondents'signature on any of the dbcuments despite Plalntifff
  attome/scontention.PerSe,the documentsreflect the absence ofRespondents^ signature on the loan applWon and on
  the Note.

  Here,throughout this ordeal.RespondentJones has expressed confusion and perpfexlon Involving this matter sinceshe:

     1) Hadttokfe8prlortoPebfttarvof2016thatthewas|etatownerbiPeeofl361S.46<^StrBetand                              ^
     2) HadnoldeawhDHagStiirorMatibcRnBnclalwerepeftalnlngtoiwnend
     3) VehemenilydenleilflRIngoytamoftgageappllcationBnd/orpossessliiganyiinewlec^regardlngtuchiend                      /
     4) Vdiementiydeniedexecutlnganydocumefitsregaridintamoitgagaefanyidnd.

 Further, he/e^s^en Plalntlfft produced documents with a hand drawn line on the mortgage document exhibiting what
 appeared to bd Respondents'handwrftlng,and then Included illegible Infinitesimal Inftlalson each page.Respondent knew
 with absolute certaintythat her signature and Initials had been forged.See EKhtblt'W*



 * NY,PA,1^a Mumf Boirefan
                                                                                              Legal Balance and Ordery
 AtitheiteOlntenfttiynotly
 ''AURiqMsRqs&tfv^
Case 3:21-cv-00006-MHL Document 3-13 Filed 01/06/21 Page 100 of 100 PageID# 894




     RirtJiaf,to Raspomtents New Matter,Ratpomtentlalsed bniasofRand against RigStarand Matrin Rnandal.See GdUM

     OnMaytMMaCertlBatecfConiidlanteandCaitlBcataofSendeaandaVatffitatlontennwaieaeciitedlwMldiBiilA.
                                                                                                                   between
    wpondM^e
    SeeOtmMr       and Ratn^
             ^fle^poniee/id   Mbittffissubmlttad MtOlflONAl HIAVDWENT
                            Mafltopifiwwbmitted^MtoteelA                 COPIESofthe titled Meitgage Document
                                                             FtiZegiftw,Gtq,
                             cfocumeitb piDifuced toThe Attorney Genefafs Office tFy MichaelSwain,Office ofthe Pceslifent
    m FiegStar BanK, which evidence the mateilaUy efteiing fact the last page S3 of13 of the aUeged executed Mottgage
    docum^contain solefy'MAY E.MCOOUIYS'nameas havingappealed before theflotaryon April14,2011.Hefeu there
    ew In netnooneotherthan MAY E.MCCIOUD who allegedV appeared AND whoexecutedthe documentSteiklMtT
    ^^foMt^MtfiemffagStoraitldattgl^tiot^If
    MottgoscDocunent
                                            Deatefflrm^ end 9}Payment lenoty page IB 9fS3 €fthe
   Fuito,the documents produced as tXhtttt W attached to PIAINnFrs REPLY TD 0EFENDAI3I5'NEW MATTER,ma
   13orS3 have nowlncfuded,added,and miratutously appeared VERA LiONES^.&eEkftflUr'yp^l3e/19t.This*4-
    VERA LfONESr did not appear on the Mortgage documents imtfl SUBSEQUENT Respondent's PREUMINARY OBIECnONS
    were finally filed end DENIED and Respondents were ORDERED to ANSWER PiAlNTIFTS COMPiAINT. Upon Answering
   Plaintiff's Complatnt;Respondents^ Counteidalm against Plalnttfh Included the explanations and assertions of Fraud based
   on forgeiy.see AftcedyACftrcftetffiriUDN^.

   Again,on December 10,2018 Flalntllf Michael Bomstein, Esi(utre, filed a Complaint to Quiet Title and again, the forged

   Presently, possessing additional evkfentlarv InfiDrmatlon that Respondents at the time of submitting and flUng the
   Complaint In 2010/2017did not possess.Respondents requests the assistanceofthe Fiederal Bureau ofInvestlg^ns end
   anyother United States Federal GovemmentatAgencyto assist In this'Fraudulent matter.

  Subsequent to MATIUX NNANOALSERVICES CORPORATIONS flUng suit against Re^ndents iones,she has undquhrocally
  Informed FlagStar that she had NEVER executed a Note, Mortgage or any documents presented regarding a Mbrtgage on
  the RES 1361S.4^Street In fbct prior to becoming the Legal Guardian ofRespondent McOoud Respondentiones,had
  no imowlec^ that she was Joint owner In fee of the RES 1361S.46^ Street Pfahitifh were tnfbrmed from the very
  beginning that Respondent Iones was not and did not execute the documents that were forwarded to the Attorney
  GeneraYs Office or^e DepartmentofBanUng and FInandng.
  Respondent further Informed FlagStar that even at the time Respondent McQoud allegedly entered the Agreement,she
  may not have been competent conskterfng her state of mind prior to Respondent iones filing for legal Guardianship and
  receiving legal Guardianship bythe Orphan's CourtIn 2016.

  At an tjmes, FlagStar and Its allatlve consplratois have Ignored Respondents and have attempted to Ignore the legal
  services iRImrlded to Respondents by RIH Ma'at law &The Rights ofIndlgencus Peoples.Allatlve efforts to seek Justice In
  the Pennsylranla Courts have been to no avail and have ended with Complaints that Respondents have fifed, arfaitrBrily
  being dIsmIss54.Seeerh/bAs'AA','BBTand'CCr,



 'NVV     NJ & Mund Banrofon
             ^ / •                                                                            LaoalNafanco and Order
  UithoiliMllntonimdt.
 AuthoiliMl           ,
            Intommdstly
 "AO RfehtB R^rvod*
